Exhibit 10.37

The registrant is claimed confidential treatment with regard to portions of this
exhibit. This filing omits confidential information (denoted by asterisks)
submitted separately to the Division of Corporation Finance.

DATED                                      
                                         
                                          2005

 

  (1) CENTRICA PLC (for and on behalf of its Group Companies)

 

  (2) EXLSERVICE HOLDINGS, INC.

 

  (3) EXL SERVICE.COM (INDIA) PRIVATE LIMITED

 

 

FRAMEWORK AGREEMENT FOR

THE PROVISION OF SERVICES

 

 

AGREEMENT REFERENCE:

CEN/2005/9464/BU

Eversheds LLP

Cloth Hall Court

Infirmary Street

Leeds LS1 2JB

Tel: +44 (0) 113 243 0391

Fax: +44 (0) 113 245 6188



--------------------------------------------------------------------------------

CONTENTS

 

Clause

        Page

1

   DEFINITIONS AND INTERPRETATION    1

2

   CONDITIONS PRECEDENT    14

3

   TERM OF AGREEMENT AND OF INDIVIDUAL WORK CONTRACTS    15

4

   NO EXCLUSIVITY    17

5

   FORMATION OF WORK CONTRACTS    17

6

   APPOINTMENT    18

7

   TRANSITION PLAN    19

8

   ACCEPTANCE PROCESS    21

9

   DELAYS IN TRANSITION PLAN AND REMEDIES FOR DELAYS    23

10

   SERVICE PROVISION    24

11

   CONTRACTOR & CLIENT WARRANTIES    27

12

   KPIS AND SERVICE LEVELS    30

13

   CO-OPERATION WITH THIRD PARTIES    31

14

   CHANGE CONTROL    32

15

   REGULATORY COMPLIANCE    33

16

   CONTRACT MANAGEMENT/KEY STAFF    34

17

   MANAGEMENT AND SUPERVISION    36

18

   MONITORING/AUDIT/ACCESS RIGHTS    37

19

   PRICING    39

20

   THIRD PARTY SERVICES    40

21

   PAYMENT    40

22

   ***    42

23

   INTELLECTUAL PROPERTY RIGHTS    42

24

   DOCUMENTATION/RECORDS    47

25

   INSURANCE    47

26

   INDEMNITIES AND LIMITATIONS UPON LIABILITY    49

27

   DISASTER RECOVERY    52

28

   SUSPENSION OF SERVICES    52

29

   FORCE MAJEURE    56

30

   ***    58

31

   DISPUTE RESOLUTION    61

32

   TERMINATION    63

33

   EFFECT OF TERMINATION    66

34

   ***    68

35

   EMPLOYEES    69

36

   CONFIDENTIALITY    70



--------------------------------------------------------------------------------

37

   ANNOUNCEMENTS/PUBLICITY    74

38

   ENTIRE AGREEMENT    74

39

   NOTICES    74

40

   WAIVER    76

41

   INVALIDITY AND SEVERABILITY    76

42

   ASSIGNABILITY    77

43

   GROUP BENEFIT    78

44

   SUBCONTRACTING    78

45

   NO PARTNERSHIP    78

46

   AMENDMENT    79

47

   LAW AND JURISDICTION    79

48

   COUNTERPARTS    79

49

   NON-SOLICITATION    79



--------------------------------------------------------------------------------

THIS AGREEMENT (the “Agreement”) is made on

   2005

BETWEEN

 

(1) Centrica plc (registered as a public limited company in England under
number 3033654) whose registered office is at Millstream, Maidenhead Road,
Windsor, Berkshire SL4 5GD (“Client”) (for and on behalf of Client Group);

 

(2) ExlService Holdings, Inc., a Delaware corporation with its principal office
at 350 Park Avenue, 10th Floor, New York, NY 10022, USA ( “EXL US”); and

 

(3) exl Service.com (India) Private Limited, an Indian private limited company
with its principal office at 48 Sector 58, Noida, UP 201 301, India (“EXL
India”).

BACKGROUND

 

(A) Client wishes to enter into a relationship for the provision from time to
time by a third party contractor of certain services to Client.

 

(B) Through a process of competitive tender the Contractor has indicated its
willingness to provide services of the type required by Client. The Contractor
comprises EXL US and EXL India which are collectively to provide the Services.

 

(C) The Contractor has agreed to provide certain initial services to Client in
accordance with the terms of this Agreement, by entering into a series of Work
Contracts with Client (as defined below).

OPERATIVE PROVISIONS

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 In this Agreement the following expressions shall have the following
meanings unless the context otherwise requires:

 

“Acceptance”    acceptance for each Testable Output, which shall occur on the
day on which an Acceptance Certificate has been issued for such Testable Output
“Acceptance Certificate”    a confirmation (which can be in electronic format)
to be issued by Client in relation to a Testable Output when the Acceptance
Test(s) has been completed, and all the relevant Acceptance Criteria met or
waived, for that Testable Output

 

1



--------------------------------------------------------------------------------

“Acceptance Criteria”    the criteria to be used to assess each Testable Output,
as set out in Annex 1 of each Work Contract “Acceptance Tests”    such tests to
be carried out by Client in respect of the Testable Outputs as are set out in
the Transition Plan contained in Annex 1 of each Work Contract “Affiliate”   
any Subsidiary or Holding Company of a company and any Subsidiary of any such
Holding Company. “Subsidiary” and “Holding Company” shall each have the meaning
set out in section 736 of the Companies Act 1985 (as amended) “Agreed Documents”
  

(a)     those documents relating to this Agreement, and to Work Contracts
generally, contained in the separate bundle entitled “Agreed Documents Relating
to the Framework Agreement for the provision of Services”, such bundle
comprising the documents and items listed in Schedule 17 and being signed or
initialled by an authorised representative of each party and dated the same date
as this Agreement, as may be varied from time to time by invoking the Change
Control Procedure; and

  

(b)     those documents relating to specific Work Contracts contained in a
separate bundle entitled “Agreed Documents relating to Work Contract
Reference:”, such bundle being signed by an authorised representative of each
party and which is dated with the same date as the relevant Work Contract, as
may be varied from time to time, by invoking the Change Control Procedure

 

2



--------------------------------------------------------------------------------

“Annex”    an annexure to a Work Contract “Anticipated Services”    back office
processes associated with customer transfers (including meter reading disputes),
billing, metering, customer payment processing, Homemove and account
maintenance, and electricity pre-payment “Assets”    any item of equipment,
infrastructure, network, hardware and software, premises and furniture which the
Contractor uses to perform the Services “Authorised Representative”    the
relevant individual having responsibility for the matter in question for each of
Client and the Contractor as detailed in paragraph 7 of Schedule 6 “BCP”    the
business continuity plan designed to ensure the Contractor is able to continue
to provide the Services in the event of certain specified disruptive incidents,
based on the BCP principles being set out in Schedule 8 “Business Day”    a day
(other than a Saturday or Sunday) on which commercial banks are open for deposit
taking in London “Change Control Procedure”    the procedure set out in
Schedule 4 “Change Notices”    those notices issued pursuant to the Change
Control Procedure “Charges”    the Implementation Charges and the Service
Charges “Client Competitor”    ***

 

3



--------------------------------------------------------------------------------

“Client Group”    any company which on the date of this Agreement or during the
term of the Agreement is, in relation to Client, its Affiliate “Client
Materials”    the software, hardware and other materials which are to be
provided by Client to the Contractor pursuant to this Agreement, together with
any other software, hardware and other materials which are provided or made
available by Client and/or its sub-contractors to the Contractor for the
purposes of this Agreement “Confidential Information”    will mean and include:
  

(a)     any information of a confidential nature, including documents, letters,
plans, diagrams, sketches, drawings, photographs, models, specifications,
software, programs, data and any other material bearing or incorporating any
information relating to the disclosing party and/or its know-how, business,
affairs, customers, contractors and/or assets disclosed to the receiving party,
whether in writing, orally or by any other means, by the disclosing party or any
third party acting on its behalf, whether before, after or on the Effective Date
including for the avoidance of doubt the information contained in the CD
containing the Contractor’s pricing model and formulae included in the Agreed
Documents;

  

(b)     in respect of Client only, analyses, compilations, studies, notes and
other documents prepared by the Contractor which contain or otherwise reflect or
are generated from any such information specified in paragraph (a) above; and

 

4



--------------------------------------------------------------------------------

  

(c)    information of a confidential nature obtained by observation during
visits to premises,

 

but will exclude any part of such information which (and which can be shown by
documentary evidence):

  

(i)      is or becomes available in the public domain without breach of this
Agreement;

  

(ii)     a party can prove is lawfully in its possession free of any restriction
as to its use or disclosure before the date of the disclosure;

  

(iii)   is or was received by the Client on the one hand and EXL US and/or EXL
India on the other from any third party not acting on behalf of the other of
them where such third party has the right to disclose such information; or

  

(iv)    subject to clauses 36.2 and 36.3, Authorised Representatives of the
parties have agreed in writing may be disclosed

“Continuation Period”    a period following the date of termination of a Work
Contract during which Client may elect to continue to receive certain Services,
as more specifically described in clause 33.7 “Contractor”    each and/or both
(as appropriate) of EXL US and EXL India “Contractor Competitor”    ***

 

5



--------------------------------------------------------------------------------

“Contractor Covenant” or “Contractor Covenants”    each (and all, as
appropriate) of the covenants contained in Schedule 13 “Contractor Software”   
Software owned or licensed by the Contractor or its Affiliates (excluding the
Client Materials) “Contract Period”    in relation to a Work Contract, the
period from the Contract Term Start Date until the date of termination of such
Work Contract, in accordance with the terms of this Agreement or such Work
Contract) “Contract Term Start Date”    the date upon which a Work Contract
comes into force, such date being specified in each Work Contract “Contract
Year”    the period of 12 months commencing on the Effective Date and thereafter
each consecutive period of 12 months, and in the final Contract Year the period
between the last anniversary of the Effective Date and the date of expiry or
termination of this Agreement “Control”    shall have the meaning set out in
section 416 of the Income and Corporation Taxes Act 1988 “Data Protection
Agreement”    the data protection agreement signed by the parties, substantially
in the form set out in Exhibit 1 “Defects Notice”    a notice given under
clause 7.6 using the pro forma set out in Schedule 10 “Deliverable”    a defined
output specified in the Transition Plan in Annex 1 of each Work Contract,
necessary in order for the Contractor to deliver the Transition Plan in
accordance with its terms “Dependency” or “Dependencies”    any or all of the
specific actions to be taken by Client as are set out in this Agreement or the
relevant Work Contract

 

6



--------------------------------------------------------------------------------

“Direct Costs”    has the meaning given to such term in clause 22.2 “Dispute
Resolution Procedure”    the procedure for the resolution of disputes contained
in clause 31 “Effective Date”    the date of commencement of this Agreement,
being the date upon which all of the conditions set out in clause 2.1 are
satisfied “Emoluments”    all and any wages, salaries, bonuses, commissions,
PAYE, national insurance contributions and other periodic outgoings (including
pensions contributions) (or equivalent payment obligations in a jurisdiction
other than England) attributable to the employment of any employees “Employment
Liabilities”    compensation, awards, losses, costs, claims, fines, penalties,
damages, expenses (including legal and other professional expenses) or
liabilities relating to the employment/termination of employment “Exit Plan”   
an exit plan based on the principles contained in Schedule 9 “Failure”    a
failure of the Contractor Covenants, as described in paragraph 3.2 of
Schedule 13 “FOIA”    the Freedom of Information Act 2000 “Force Majeure”    has
the meaning given to it in clause 29.4 “Good Industry Practice”    using
standards, practices, methods and procedures which comply with all applicable
Regulations and utilising that degree of skill and care, which would reasonably
and ordinarily be expected from a skilled and experienced person engaged in a
similar type of undertaking “Grouped Work Contract”    a Work Contract that is
stated to be grouped with one or more other Work Contracts for certain purposes,
as set out in such Work Contract, which may include grouping for the purpose of
transition, volume forecasting and/or gain share

 

7



--------------------------------------------------------------------------------

“Hardware”    any and all computer, telecommunication and network equipment,
cabling and any physical asset which relies in any respect on computer hardware
or other information technology (whether embedded or not) used in the provision
of the Services “Implementation”    the process of transferring the provision of
the Services (or some of them) from Client to the Contractor “Implementation
Charges”    the charges payable by Client to the Contractor for the Contractor’s
provision of the Implementation Services, as contained in each Transition Plan
in Annex 1 of each Work Contract “Implementation Period”    the period between
the Contract Term Start Date specified in a Work Contract and Acceptance of the
final element of Implementation for the Services the subject of such Work
Contract “Implementation Services”    the services to be provided as part of a
Transition Plan as set out in Annex 1 of each Work Contract “Indian Regulations”
   all laws and legislation of India applicable to the Services and/or the
output from the Services “Initial Term”    the minimum term specified in each
Work Contract “Inscope Change”    has the meaning given to it in Schedule 4
“Intellectual Property Rights”    patents, trade marks, design rights (whether
registrable or otherwise), applications for any of the foregoing, copyrights,
database rights, know-how, trade or business names, and other similar rights or
obligations whether registrable or not in England and/or India

 

8



--------------------------------------------------------------------------------

“Key Milestone”    a key stage in Implementation (whether a Deliverable or an
element of the Implementation Services), each Key Milestone being an indicator
of whether the Contractor is reaching the required levels of progress within the
timescales set out in the Transition Plan contained in Annex 1 of each Work
Contract and collectively indicating the likelihood of the Contractor being able
to deliver the Transition Plan in accordance with its terms “Key Staff”    the
individuals to be appointed by the Contractor to the roles specified in
Schedule 5 and Annex 8 of each Work Contract and any Staff appointed as
assistant manager grade or above “KPI”    the Service Levels described as key
performance indicators in Annex 5 of each Work Contract “Liquidated Damages”   
liquidated damages payable by the Contractor to Client for failing to achieve
Key Milestones during the Implementation Period, as specified for each Work
Contract in accordance with the process in Schedule 2 and more precisely
detailed in Annex 1 of each Work Contract “Minimum Term”    the minimum term of
this Agreement, being the period from the Effective Date until the date which is
three years from the Service Commencement Date of the first Work Contract under
which the Contractor is to supply Services to the Client “Month”    a calendar
month (and “Monthly” shall be construed accordingly) “Outscope Change”    has
the meaning given to it in Schedule 4

 

9



--------------------------------------------------------------------------------

“party”    any of Client, EXL US and EXL India “parties”    the Client on the
one hand and EXL US and EXL India on the other “Permitted Contractor”    has the
meaning given to it in clause 44.1 “Premises”    the site(s) from which the
Contractor provides the Services to Client as specified in a Work Contract and
any other site (or any part thereof) agreed from time to time by the parties in
writing to have Services performed from it for Client “Pre-Process training”   
includes induction to the Contractor and Client, introduction to the utilities
industry in the UK and includes training on Data Protection Act and Disability
Discrimination Act “Pricing Model”    the menu of prices and methodology for
translating such menu of prices into individual Work Contracts, as is contained
in Schedule 7 “Process Methodology”    the process and methodology to agree the
specific terms of a Work Contract, set out in Schedule 2 “Process Training”   
includes training on systems which are used to deliver the processes “Project
Materials”    any and all works of authorship, products and materials developed,
written or prepared by the Contractor specifically for the purposes of this
Agreement including the process and related documents produced by the Contractor
in accordance with the baseline analysis agreement and all computer programs,
reports, studies, data, diagrams and charts and all reports and other outputs
generated by the Contractor as part of its obligations (excluding those prepared
for internal use), save as otherwise agreed in writing by the parties

 

10



--------------------------------------------------------------------------------

“ProMPT”    the Contractor’s process management and performance tracking system
known as ProMPT “Regulations”    UK Regulations and Indian Regulations
“Regulatory Authority”    all relevant governmental, statutory or regulatory
bodies in England and/or India or any other competent authority or entity
(including, in respect of UK Regulations, the Financial Services Authority and
the Information Commissioner) as the same may be replaced from time to time
having responsibility for the regulation or governance of activities which
include all or some of the Services or the use or application of the output from
the Services “Service Charges”    the charges payable by Client to the
Contractor for the provision of the Services, as set out in Annex 6 of each Work
Contract “Service Commencement Date”    in respect of each Work Contract the
date upon which the Contractor first starts to perform the Services associated
with a Service Element under that Work Contract “Service Credits”    service
credits payable by the Contractor to Client in the circumstances and for the
sums specified in Annex 5 of each Work Contract “Service Element”    individual
components of the Services, as are specified in Annex 2 of each Work Contract
“Service Level” and “Service Levels”    any of, or all of, the service levels
set out in Schedule 3 and Annex 5 and Annex 7 of each Work Contract “Services”
   the services to be performed from time to time by the Contractor as
identified in each Work Contract then in force “Shared Resources”    Staff who
are not dedicated to performance of the Services, being only those identified as
such in Schedule 5 and Annex 8 of each Work Contract

 

11



--------------------------------------------------------------------------------

“Software”    any and all computer programs and where appropriate licences to
use the same, including all modules, routines and subroutines of such programs,
used in the provision of the Services “Staff”    those employees of the
Contractor and employees of any Permitted Contractor (in each case whether full
time, part time or temporary) delivering the Services from time to time
“Testable Output”    each output to be tested in relation to Deliverables and
Implementation Services as expressly referred to as a ‘Testable Output’ in
Annex 1 of a Work Contract “Transition Plan”    the plan, including the
Deliverables, Implementation Services and Key Milestones, contained in Annex 1
(together with the terms and conditions relating to these), that governs the way
in which the Contractor must prepare for and carry out the migration of the
Services from Client to the Contractor “Transition Project Plan”    the plan
which sets out the process to manage the transition of the Services to the
Contractor “UK Regulations”    all laws and legislation of England applicable to
the Services and/or the output from the Services (including, where applicable,
the Data Protection Act 1998 and all rules, directions, regulations and
recommendations issued by Regulatory Authorities which are applicable to the
Services and in the case of recommendations treated as binding by Client) “VAT”
   value added tax imposed by the Value Added Tax Act 1994

 

12



--------------------------------------------------------------------------------

“Warranty” and “Warranties”    any of, or all of, the warranties contained in
clause 11 “Work Contract”    a work contract agreed and signed by Client and the
Contractor in relation to Services based on the pro forma set out in Schedule 15
“Work Contract Year”    in respect of each Work Contract, the period of
12 months commencing on the Service Commencement Date, thereafter each
consecutive period of 12 months, and in the final Work Contract Year the period
between the last anniversary of the Service Commencement Date and the date of
expiry or termination of the Work Contract “Year 2000 Compliant”    the
definition of Year 2000 Compliant as set out in “Amplification of the Definition
and Rules” in the British Standards Institution document DISC PD 2000-1:1998

 

1.2 Schedules 1 to 18 form an integral part of this Agreement and references to
this Agreement include the Schedules to this Agreement.

 

1.3 References in this Agreement to clauses or Schedules are to clauses of, or
Schedules to, this Agreement. For the avoidance of doubt references in a Work
Contract to Annexes shall be to the Annexes of that Work Contract.

 

1.4 A reference to this Agreement shall include all Work Contracts entered into
pursuant to this Agreement in force from time to time.

 

1.5 The headings used in this Agreement are for convenience only and do not
affect the construction or interpretation of this Agreement.

 

1.6 References to a statute or statutory provision include that provision as
from time to time modified or re-enacted or consolidated whether before or after
the date of this Agreement and any subordinate legislation made under it.

 

1.7 Unless the context otherwise requires, words importing the singular shall
include the plural and vice versa and reference to any gender shall include the
other genders.

 

13



--------------------------------------------------------------------------------

1.8 Words importing individuals or persons shall include companies,
corporations, firms, unincorporated bodies of persons and partnerships.

 

1.9 The words “include”, “including”, “includes”, “in particular” or any similar
expression are to be construed as if they were immediately followed by the words
“without limitation”.

 

1.10 The obligations of EXL US and EXL India under this Agreement are joint and
several. However, complete fulfilment by EXL India of obligations imposed on
“the Contractor” under this Agreement will discharge EXL US of those same
obligations and vice versa. Where any consent or agreement is required from the
Contractor, EXL US and/or EXL India pursuant to this Agreement the consent or
agreement (as appropriate) of their Authorised Representative (where
appropriate) and otherwise either of EXL US or EXL India shall constitute the
consent or agreement (as appropriate) of both of them. Where there is any
requirement on Client to provide information, support or carry out activities in
relation to the Contractor, and the Agreement is silent as to which entity or
person such requirement shall be provided, the fulfilment of that requirement to
one of EXL US and EXL India shall constitute fulfilment of that requirement as
regards both of them without further enquiry being necessary by Client.

 

1.11 If there is any ambiguity between the terms of a Work Contract, the annexes
to a Works Contract, clauses 1 to 49 of this Agreement and the Schedules, the
following order of priority shall prevail:

 

      1.11.1   the Work Contract;

 

      1.11.2   the annexes to a Works Contract;

 

      1.11.3   clauses 1 to 49 of this Agreement;

 

      1.11.4   the Schedules; and

 

      1.11.5   the Agreed Documents.

 

2. CONDITIONS PRECEDENT

 

2.1 The obligations of each party under this Agreement are conditional upon and
shall not come into effect until the Contractor has delivered an executed copy
of the Data Protection Agreement dated the same date as this Agreement.

 

14



--------------------------------------------------------------------------------

2.2 Notwithstanding clause 2.1, the following clauses shall have effect
immediately upon the date of signature of this Agreement by all the parties: 1
(to the extent applicable), 2, 32, 36, 37, 38, 47 and 48.

 

2.3 If the condition in clause 2.1 has not been satisfied or waived by Client by
August 31, 2005 Client may, at no cost, terminate this Agreement immediately by
serving written notice upon the Contractor.

 

3. TERM OF AGREEMENT AND OF INDIVIDUAL WORK CONTRACTS

 

3.1 This Agreement shall commence on the Effective Date and, subject to
clauses 32 and 33.7, shall continue for the Minimum Term.

 

      3.1.1   No later than six months prior to the expiry of the Minimum Term,
Client may notify the Contractor in writing that it wishes to extend the
Agreement for a further period of 12 months from the date of expiry of the
Minimum Term (such period being the “First Extension Period”).

 

      3.1.2   No later than six months prior to the expiry of the First
Extension Period Client may notify the Contractor in writing that it wishes to
extend the Agreement for a further period of 12 months from the date of expiry
of the First Extension Period (such period being the “Second Extension Period”).

 

      3.1.3   For the avoidance of doubt, extension of this Agreement pursuant
to clauses 3.1.1 and/or 3.1.2 shall extend the term of any Work Contract unless
Client advises the Contractor otherwise in writing in relation to any Work
Contract.

 

3.2 The expiry or termination of this Agreement shall have the following effect
in relation to any Work Contract in force immediately prior to the expiry or
termination of this Agreement:

 

      3.2.1   Save where clause 3.2.3 applies, if Client gives notice in writing
to the Contractor prior to the date of expiry or termination of this Agreement
(the “Termination Date”) that it wishes any Work Contract that would otherwise
then be in force to terminate on the Termination Date any such Work Contract
shall terminate on the Termination Date contemporaneously with this Agreement.

 

      3.2.2   Save where clause 3.2.3 applies, if Client does not give any
notice of the type envisaged in clause 3.2.1 then this Agreement shall not
terminate on the Termination Date but shall stay in full force and effect (other
than providing for the entering into of any new Work Contract) until expiry or
termination of the last Work Contract remaining in force following the
Termination Date.

 

15



--------------------------------------------------------------------------------

      3.2.3   Where the Contractor terminates this Agreement either pursuant to
clause 32.4 or, pursuant to clause 29.3.2 in circumstances where all the
Services then being provided under this Agreement are terminated pursuant to
that clause, the termination of this Agreement shall terminate any Work
Contracts outstanding at the date of such termination.

 

3.3 Any Work Contract shall commence on the Contract Term Start Date and,
subject to clauses 3.1, 3.2 and 33.7 and elsewhere as specified in this
Agreement, shall continue for the Initial Term and thereafter until terminated
by at least three months’ written notice from any party.

 

3.4 Notwithstanding the above, Client may terminate a Work Contract within its
Initial Term provided that Client serves three (3) months’ prior written notice
upon the Contractor. If Client exercises its right to terminate under this
clause 3.4 in respect of a Work Contract, and in relation to each Work Contract
so terminated, Client shall pay within 30 days of the date the Work Contract
terminates:

 

      3.4.1   the sum of £385 per FTE (as defined in the relevant Work Contract)
engaged in the provision of the Services on a dedicated basis under and in
accordance with that Work Contract and this Agreement as at the date of the
termination of the Work Contract; and

 

      3.4.2   the unrecovered part of any infrastructure and/or set-up costs
specific to the Work Contract (such costs to be amortised on a straight line
basis over the original Contract Period of the Work Contract) and the
Contractor’s reasonable demobilisation expenses (being employee severance costs
(in such amounts as set out in the appropriate sections of the Agreed Documents)
or, if less, the cost of the Contractor in relocating employees to another site,
together with technology and telecoms decommissioning). The Contractor shall
mitigate all such costs to the extent reasonable. Any alteration to the
Contractor’s separation policy set out in the Agreed Documents in relation to
Staff shall not, unless and to the extent required by Indian Regulations, lead
to or give rise to any increase in the severance costs payable by Client under
this clause. If Client exercises its rights under this clause the Contractor
shall give notice to Staff at such time, consistent with the separation policy,
as Client shall require.

 

16



--------------------------------------------------------------------------------

3.5 Notwithstanding the above, if the Contractor Covenants are in Failure,
Client may terminate this Agreement and all Work Contracts under it on three
(3) months prior written notice without paying any compensation pursuant to
clause 3.4 and, if it wishes, exercise its rights under Schedule 14 in which
case this Agreement and all Work Contracts shall terminate in accordance with
the terms of that Schedule.

 

3.6 For the avoidance of doubt a Work Contract may be signed on behalf of the
Contractor by an Authorised Representative of either EXL India or EXL US.

 

4. NO EXCLUSIVITY

 

4.1 Save as Client may expressly agree in writing in a Work Contract, this
Agreement grants no exclusivity to the Contractor over any services or gives any
commitment to take a specific volume or minimum volume of the services which
Client wishes to procure, whether or not such services are similar to or the
same as those supplied by the Contractor to Client pursuant to a current Work
Contract.

 

4.2 None of the parties has any commitment to enter into any Work Contract with
the other parties during the term of this Agreement.

 

5. FORMATION OF WORK CONTRACTS

 

5.1 This Agreement sets out the basic uniform terms of each Work Contract and
establishes the overarching principles and processes that will apply to the
provision of Services by the Contractor to Client. In respect of the Anticipated
Services, Work Contracts shall strictly adhere to the principles contained in
the Schedules and the Annexes to the draft Work Contract contained in
Schedule 15, save only to the extent not applicable to the relevant Services or
if Client agrees in writing to an express variation.

 

5.2 Whenever Client, or any member of Client Group requires, and the Contractor
agrees to provide services, a Work Contract substantially similar to the form
set out in Schedule 15 shall be agreed and signed by Authorised Representatives
of Client and the Contractor and Client and the Contractor will, acting in good
faith, follow the Process Methodology. It is acknowledged by the parties that
for Services, other than Anticipated Services, the terms contained in the
Annexes to the Work Contract may need to be varied insofar as the draft
provisions are not relevant to such Services.

 

5.3 To facilitate the commercial agreement of Work Contracts, Client and the
Contractor have agreed the Pricing Model and recognise that, unless agreed in
writing to the contrary by Client, whenever applicable this will be used to
determine the appropriate pricing for any Work Contract. Accordingly in relation
to any Work Contract Client and the Contractor, acting in good faith and in an
open and transparent manner, shall:

 

      5.3.1   save where agreed to the contrary with Client in writing, apply
the Pricing Model to determine the prices properly payable for the Services
required under a particular Work Contract; and

 

17



--------------------------------------------------------------------------------

      5.3.2   unless agreed in writing to the contrary by Client in writing,
adhere strictly to the terms of this Agreement.

 

5.4 Where the Pricing Model is not applicable to specific Services the subject
of a proposed Work Contract, the parties shall negotiate the charges to be
applicable to the new Work Contract in good faith (and in an open and auditable
manner), based always on the underlying principles of the Pricing Model.

 

5.5 To facilitate the application of the Agreement the Contractor agrees that it
will:

 

      5.5.1   respond to a Client request for Services on the basis set out in
this Agreement; and

 

      5.5.2   promptly provide such explanations and information as Client shall
require to demonstrate that it is complying in all respects with the terms of
this Agreement including this clause 5.

 

5.6 The provisions of a Work Contract shall override and exclude any other
conditions which the Contractor may seek to impose or any contrary or additional
terms and conditions as contained in or referred to in any other documents
and/or correspondence from the Contractor in respect of the services which are
the subject of the Work Contract.

 

6. APPOINTMENT

 

6.1 During the Contract Period of any Work Contract the Contractor shall provide
and deliver:

 

      6.1.1   the Implementation Services; and

 

      6.1.2   the Services,

to Client in accordance with and subject to the terms in such Work Contract and
this Agreement.

 

18



--------------------------------------------------------------------------------

7. TRANSITION PLAN

Implementation Services

 

7.1 During the Implementation Period of a Work Contract the Contractor shall
provide the Implementation Services and the Deliverables in accordance with the
relevant Transition Plan (including provision of any training modules contained
in such Transition Plan, in the manner set out in Annex 10 of each Work
Contract) and the technical solution and design obligations set out in
Schedule 3 and Annex 7 of the relevant Work Contract.

 

7.2 The Contractor shall carry out the Implementation Services and deliver the
Deliverables so that the relevant Implementation Services are fully completed,
and the Deliverables are achieved, all to the standard required by this
Agreement within the timescales detailed in Annex 1 of the relevant Work
Contract and, where parts of the same are Testable Outputs, Acceptance has
occurred for such Testable Outputs before the Service Commencement Date for that
Service Element.

 

7.3 The Contractor will perform the Implementation Services and deliver the
Deliverables so as to minimise possible disruptions to Client and Client’s
customers during the Implementation Period.

Right of Inspection

 

7.4 Client shall have, during normal business hours and otherwise on reasonable
notice, the right (but not so as to unreasonably delay or impede the progress of
the Implementation Services or Deliverables) itself to inspect and view the
state and progress of the Implementation Services and Deliverables (including a
physical inspection of the Premises, the systems, Software, records, (including
employee records) and training procedures (to ensure compliance with Annex 10 of
each Work Contract)) solely to ascertain whether the Transition Plan is being
executed in accordance with this Agreement. If reasonably requested by Client,
the Contractor shall provide copies of any documents and reports in relation to
the Implementation Services and Deliverables.

 

7.5 Client may at any time during the Implementation Period require the
Contractor reasonably to cooperate with Client in the inspection, monitoring and
testing of the Implementation Services and Deliverables.

 

19



--------------------------------------------------------------------------------

Service of Defects Notice

 

7.6 If Client (acting reasonably) considers that any Implementation Service or
Deliverable has not been or is not being provided in accordance with this
Agreement by the Contractor, it may at any time serve on the Contractor a
Defects Notice specifying the relevant defect(s) in the Implementation Services
or Deliverables which require remedy together with a reasonable time period for
remedying such defects. If following such remedial period the Contractor remains
in breach of any of its obligations under the Implementation Services or in
respect of Deliverables, Client may terminate this Agreement in accordance with
clause 32.1. For the avoidance of doubt if Client serves a Defect Notice then
Client may not also terminate this Agreement pursuant to clause 32.1 in respect
of the same failure until the period given in the Defects Notice for
rectification has expired and then only if the relevant defect has not been
rectified. Client agrees that it shall not exercise its right to terminate this
Agreement in accordance with this clause 7.6 for a de minimis failure by the
Contractor which has led to a Defects Notice being issued.

Effect of Defects Notice

 

7.7 Client shall have due regard to any representations made to it by the
Contractor concerning any Defects Notice given under clause 7.6.

 

7.8 The Contractor shall as soon as practicable and in any event by the date
specified by Client and at its own expense take all such measures as shall be
necessary to remedy the defects of the Contractor specified in the Defects
Notice.

 

7.9 If the Contractor fails to remedy the matter which is the subject of a
Defects Notice (the “Defect”) by the expiry of the time period specified in the
Defects Notice then Client may suspend those Service Elements, or parts thereof,
which are affected by the Defects Notice pursuant to clause 28, or may terminate
this Agreement for breach in accordance with clause 32.1.1.

 

7.10 Client’s rights under clauses 7.6 to 7.9 shall be without prejudice to any
other rights or remedy Client may have.

Consolidation Period

 

7.11

Following the first Service Commencement Date for any Work Contract there shall
be a 90 day consolidation period during which time the Contractor shall monitor
the performance under the relevant Work Contract but, save as set out in
clause 7.13,

 

20



--------------------------------------------------------------------------------

 

in relation to which period no claim shall be made by Client for Service
Credits. If during such consolidation period the level of performance under that
Work Contract is not achieving some or all of the applicable Service Levels then
Client at its option may issue a notice to the Contractor (a “Consolidation
Period Notice”) that it wishes to suspend the Services (either in part or whole)
pursuant to clause 28. If at the end of such consolidation period the level of
performance of the relevant Work Contract fails to achieve some or all of the
Service Levels then Client may serve upon the Contractor a notice to terminate
the relevant Work Contract pursuant to clause 32.2.1. Client agrees that it
shall not exercise its right to terminate this Agreement in accordance with this
clause 7.11 for a de minimis failure by the Contractor which has led to a
Consolidation Period Notice being issued. In addition, if for any Work Contract,
there is a Service Element for which the Implementation Period extends beyond
the 90 day consolidation period specified in this clause then for that Service
Element only the consolidation period shall be the planned date for completion
of Implementation for that Service Element plus seven days.

 

7.12 In the event that Client terminates a Work Contract in accordance with
clause 7.11, the Contractor shall take such steps as are necessary to return the
Services to Client in accordance with clause 33 and the Exit Plan. Without
prejudice to the parties’ rights and remedies arising from any termination of a
Work Contract, and as set out in clause 33 and the Exit Plan, the Contractor
shall pay its own costs and charges necessarily and properly incurred in
migrating the Services to Client or Client’s nominated third party supplier.

 

7.13 Notwithstanding the above, during the Implementation Period Client will
monitor the Service Level dealing with “available resource” (ie the number of
full time equivalent employees) set out in Annex 5 of each Work Contract and, if
the available resource does not meet the related KPI, Client shall be entitled
to claim Service Credits from the Contractor in accordance with Annex 5 of such
Work Contract.

 

8. ACCEPTANCE PROCESS

Acceptance Tests and Acceptance Criteria

 

8.1 Testable Outputs for Deliverables and Implementation Services are to be
subject to Acceptance Tests in accordance with the Acceptance Criteria.

 

8.2 The provisions of Annex 1 of each Work Contract shall determine how the
Acceptance Tests and Acceptance Criteria are to be agreed, determined and
carried out for Implementation Services and Deliverables.

 

21



--------------------------------------------------------------------------------

Client Representations

 

8.3 The Contractor shall have due and proper regard to any representations made
by Client during or regarding Client’s consideration of any Testable Output
against the relevant Acceptance Criteria and any defects, errors or items to be
resolved, improved, amended, varied or completed for the relevant Acceptance
Criteria to be met.

Issue of Acceptance Certificate

 

8.4 Provided that Client, acting reasonably, is satisfied in relation to any
Testable Output that:

 

      8.4.1   all Acceptance Criteria relating to the same have been met;

 

      8.4.2   any incomplete part of the Testable Output (a) will not impact
upon the Contractor’s ability to perform the relevant Service Element in
accordance with this Agreement and (b) shall be completed within ten days (or
such other period as shall be agreed by the parties) of the issue of the
relevant Acceptance Certificate in accordance with the terms of this Agreement;
and

 

      8.4.3   all documents required to be delivered to Client in relation to
that Testable Output in accordance with this Agreement have been provided,

Client shall, immediately upon being requested so to do by the Contractor, issue
the relevant Acceptance Certificate relating to the Testable Output in question.

Effect of Issue

 

8.5 The issue of an Acceptance Certificate in relation to any Testable Output
and Acceptance occurring shall confirm acceptance by Client that the relevant
Testable Output has met the relevant Acceptance Criteria. Whilst the issue of an
Acceptance Certificate will confirm completion of an element of the
Implementation Services, this does not in any other way lessen or affect the
obligations of the Contractor under this Agreement in relation to the Services
or signify Client’s approval of the means of delivery of each of the Testable
Outputs or Services.

 

22



--------------------------------------------------------------------------------

9. DELAYS IN TRANSITION PLAN AND REMEDIES FOR DELAYS

Notice of Delay

 

9.1 If at any time the Contractor becomes aware that any of the Services
(including any Implementation Services and/or Deliverables) will not be, or is
unlikely to be, completed (including any Key Milestone not being delivered in
full) in accordance with this Agreement by, or any Acceptance of a Testable
Output not been achieved in accordance with any timescales set out in this
Agreement (whether or not the delay is caused by the Contractor, Client or any
other reason) the Contractor shall forthwith give notice to Client to that
effect specifying:

 

      9.1.1   the reason for the delay or likely delay; and

 

      9.1.2   an estimate of the likely effect of the delay on the performance
of the relevant Services, completion of the relevant Implementation Services,
Deliverable or Key Milestone and the effect on the commencement of the relevant
Services (taking into account any measures that the Contractor proposes to adopt
to mitigate the consequences of the delay, in accordance with clause 9.3).

Supply of Information

 

9.2 Following service of a notice by the Contractor pursuant to clause 9.1 the
Contractor shall promptly supply to Client any further information relating to
the delay which from time to time:

 

      9.2.1   is received by or known to the Contractor; or

 

      9.2.2   is reasonably requested by Client (to the extent the Contractor
knows of, has the same in its possession at the relevant time or is able to
obtain it on reasonable enquiry).

Duty to Mitigate

 

9.3 Each party shall use all reasonable endeavours and take all reasonable steps
to mitigate the consequences of any delay which is the subject of a notice
pursuant to clause 9.1 and the Contractor shall implement any steps reasonably
requested by Client. This obligation shall be without prejudice to any other
rights of Client in respect of, or arising out of, such delay, provided that
Client shall not request steps of the Contractor in respect of any failure which
is already the subject of a Defects Notice where any timescale relating to the
remedy of such failure in such Defects Notice has not yet expired. For the
avoidance of doubt the Contractor shall not be responsible to the extent that a
delay is caused by a Force Majeure which affects only Client’s ability to
receive the Services and not the Contractor’s ability to perform the Services,
but shall nevertheless continue to use all reasonable endeavours in accordance
with this clause 9.3. Where the Contractor is unable to mitigate its costs as a
consequence of Client’s action or inaction, the Contractor shall not be in
breach of this clause 9.3.

 

23



--------------------------------------------------------------------------------

***

 

9.4 ***

***

 

9.5 ***

***

 

9.6 ***

 

9.7 ***

 

10. SERVICE PROVISION

 

10.1 The Contractor shall provide each Service Element from the relevant Service
Commencement Date in accordance with:

 

      10.1.1   the terms of this Agreement and the relevant Work Contract;

 

24



--------------------------------------------------------------------------------

      10.1.2   Client’s data security policy as provided to the Contractor in
the Agreed Documents and as amended by Client in writing from time to time,
provided that where the data security policy imposes obligations upon the
Contractor in addition to those contained in Schedule 18, then the Contractor
shall comply with such policy to the extent that it can reasonably do so without
necessitating its invocation of the Change Control Procedure;

 

      10.1.3   Good Industry Practice;

 

      10.1.4   Client’s reasonable instructions from time to time, provided that
if the Contractor reasonably considers such requirements to be an Outscope
Change, it may refer such instructions to the Change Control Procedure; and

 

      10.1.5   the information security requirements contained in Schedule 18.

 

10.2 The Contractor shall ensure that the Services (including the Implementation
Services where applicable) are performed by:

 

      10.2.1   members of the Key Staff, where set out in the relevant Work
Contracts; and

 

      10.2.2   such other members of the Staff who possess suitable skills and
experience for the performance of the Services,

and that all such Staff (including Key Staff) comply with all the terms of this
Agreement applicable to them.

 

10.3 The Contractor shall at all times cooperate with and assist Client as
Client may properly require in order to enable Client to satisfy its legal and
regulatory obligations in connection with the provision of the Services,
provided that if the Contractor reasonably considers such requirements to be an
Outscope Change, it may refer such instructions to the Change Control Procedure.
In addition, and without prejudice to clause 36, the Contractor will also make
available to Client all relevant information the Contractor maintains for the
purpose of complying with its obligations under this Agreement, each Work
Contract and the Data Protection Agreement and which is requested by Client
solely to comply with its legal and regulatory obligations.

 

10.4

Client shall perform its obligations identified in this Agreement and each Work
Contract. If Client does not perform any such obligation either by the time
specified, or to the reasonable standards required, then the Contractor shall be
excused performance of any of its related obligations to the extent that
Client’s failure to

 

25



--------------------------------------------------------------------------------

 

perform has given rise to the Contractor’s failure to perform its obligations.
This shall, save in the case where injunctive or similar equitable relief is
appropriate, be the Contractor’s sole remedy for a failure by Client to perform
its obligations. For the avoidance of doubt any non-payment of or dispute over
the amount or payment of the Charges shall not permit the Contractor to cease or
alter the performance of the Services but shall be referred to the Dispute
Resolution Procedure.

 

10.5  The Contractor shall perform the Services in accordance with Service
Levels set out in Annex 5 of each Work Contract.

 

10.6  Client shall provide to the Contractor volume data and forecasts in the
manner, frequency and containing the detail set out in Annex 3 of each Work
Contract.

 

10.7  Whenever the Contractor provides training to Staff, it shall comply with
the training requirements set out in Annex 10 of each Work Contract.

 

10.8  The Contractor shall provide the Services up to the Actual Volume provided
by Client fully in accordance with the KPIs and Service Levels applicable to
those Actual Volume and the terms of this Agreement.

 

10.9  Where Client requires Services which are in volume terms outside the scope
of the Agreed Tolerance as defined in
paragraph 24.1 of Annex 3 to Schedule 15 the Contractor shall use its reasonable
endeavours, save as otherwise agreed, to provide all such Services which are in
excess of the Actual Volumes on equivalent financial terms as the then current
Services and in accordance with the terms of this Agreement and in accordance
with the provisions of Annex 3 of each Work Contract.

 

10.10  Client shall provide the Client Materials in a timely manner to enable
the Contractor to comply with its obligations pursuant to this Agreement.

 

10.11  Following the prior written consent of Client (not to be unreasonably
withheld or delayed), the Contractor’s employees may access such of Client’s
premises (subject always to such supervision as Client believes reasonable)
solely to the extent that such access is necessary for the Contractor’s proper
performance of the Services. The Contractor’s employees shall comply with all
reasonable directions of Client issued to the Contractor’s employees whilst upon
Client’s premises.

 

10.12 

Should the Contractor be unable to perform the Services in accordance with the
terms of this Agreement and it reasonably believes that such inability is due to
the actions or inactions of a member of the Client Group, the Contractor shall
notify this

 

26



--------------------------------------------------------------------------------

 

to Client without delay and Client and the Contractor agree to use all
reasonable endeavours to attempt to resolve any such issue, provided that (save
as set out specifically elsewhere in this Agreement), this clause 10.12 shall
not of itself excuse the Contractor from its obligation to provide the Services
hereunder, nor shall it of itself place any obligation on Client to carry out
any action or cease any action that are not placed on Client elsewhere in this
Agreement.

 

10.13  Save that the Contractor may not make any such reference referred to in
this clause 10.13 until Client has made the disclosure to its employees referred
to in clause 36.5.3, the Contractor shall, unless and until Client advises
otherwise, and subject as stated below, list Client as a reference on all
pitches and proposals EXL US or any of its Affiliates makes to undertake
business processing services on behalf of a third party. The Contractor shall
advise Client in generic terms whenever it is put forward as a reference
provided that it shall only list Client as a reference in relation to pitches or
proposals made to Client Competitors with Client’s prior written consent.

 

11. CONTRACTOR & CLIENT WARRANTIES

 

11.1 EXL US warrants and represents to Client that at the Effective Date;

 

11.2 EXL US is properly constituted and incorporated under the laws of the State
of Delaware and has all necessary authority, power and capacity to enter into
this Agreement, the Data Protection Agreement and, during the term of this
Agreement, Work Contracts;

 

11.3 EXL US has performed sufficient due diligence to fully satisfy itself in
respect of the obligations contained in this Agreement, the Data Protection
Agreement and any Services which may be entered into pursuant to this Agreement
on such date;

 

11.4 any and all materials, documents, drawings, plans, data, models, financial
information or any other information or representations whatsoever provided by
EXL US to Client prior to entering into this Agreement are true, complete and
accurate in all respects and are not misleading;

 

11.5 all financial information provided to Client is good and consistent with
the financial information used in preparing EXL US’s annual audited financial
statement; and

 

11.6 there are no facts or circumstances in relation to the financial position
or operation or constitution of EXL US which have not been fully and fairly
disclosed to Client in writing and which, if so disclosed, might reasonably have
been expected to affect the decision of Client to enter into this Agreement.

 

27



--------------------------------------------------------------------------------

11.7 EXL India warrants and represents to Client that at the Effective Date:

 

      11.7.1   EXL India is properly constituted and incorporated under the laws
of India and has all necessary authority, power and capacity to enter into this
Agreement, the Data Protection Agreement and, during the term of this Agreement,
Works Contracts;

 

      11.7.2   EXL India has performed sufficient due diligence to fully satisfy
itself in respect of the obligations contained in this Agreement, the Data
Protection Agreement and any Services which may be entered into pursuant to this
Agreement on such date;

 

      11.7.3   that any and all materials, documents, drawings, plans, data,
models, financial information or any other information or representations
whatsoever provided by EXL India to Client prior to entering into this Agreement
are true, complete and accurate in all respects and are not misleading; and

 

      11.7.4   there are no facts or circumstances in relation to the financial
position or operation or constitution of EXL India which have not been fully and
fairly disclosed to Client in writing and which, if so disclosed, might
reasonably have been expected to affect the decision of Client to enter into
this Agreement.

 

11.8 The Contractor undertakes to Client that at all times during the Contract
Period:

 

      11.8.1   it will provide the Services in accordance with each Work
Contract and the terms of this Agreement;

 

      11.8.2   it has satisfied itself in respect of each Work Contract as to
the obligations therein, and the scope and requirements of the Services detailed
in each such Work Contract;

 

      11.8.3   it will comply with the Transition Plan in each Work Contract and
achieve all Key Milestones stated in such Transition Plan;

 

      11.8.4   it will provide the Services using appropriately qualified,
skilled and trained personnel;

 

      11.8.5   all Assets are of the requisite quality, adequacy and performance
and are appropriate to achieve Client’s requirements set out in this Agreement;

 

28



--------------------------------------------------------------------------------

      11.8.6   all Hardware or Software (other than software of the Client) used
by the Contractor in the performance of this Agreement shall be Year 2000
Compliant;

 

      11.8.7   any Contractor Software used by the Contractor in the performance
of this Agreement will, to the extent to which it is necessary for the
performance of the Services, from such date, if any, as the United Kingdom
enters into Monetary and Economic Union with the EU:

 

        11.8.7.1   allow all financial and monetary information and all
calculations resulting therefrom to be converted and rounded from Sterling to
Euro and Euro to Sterling in accordance with the rules for conversion and
rounding contained in EU Council Regulation 1103/97; and

 

        11.8.7.2   be capable of operating in dual currency (and for these
purposes “dual currency” means United Kingdom Pounds and the Euro);

 

      11.8.8   it shall not knowingly or negligently introduce a software virus,
computer worms, software bombs or similar items into the Hardware or Software
used by Client or by the Contractor in the provision of the Services and will
not knowingly introduce any logic bombs, Trojan horses or time bombs into the
Hardware or Software used by Client or by the Contractor in the provision of the
Services;

 

      11.8.9   all licences provided or procured by the Contractor for the
provision of the Services are adequate and appropriate for the provision of the
Services in accordance with this Agreement;

 

      11.8.10   all Permitted Contractors enter into the standard
confidentiality agreement with the Contractor in the form of that contained in
Schedule 1;

 

      11.8.11   all Staff engaged in the provision of the Services will adhere
to equivalent confidentiality obligations as are contained in clause 36; and

 

      11.8.12   it shall comply with any applicable provisions of the Foreign
Exchange Management Act 1999 (“FEMA”) and FEMA regulations made thereunder and
ensure that it has all requisite approvals necessary under FEMA and such FEMA
regulations for the operation of this Agreement.

 

29



--------------------------------------------------------------------------------

11.9 The Client warrants and represents that:

 

      11.9.1   it is properly constituted and incorporated under the laws of
England and Wales and has all necessary authority, power and capacity to enter
into this Agreement, the Data Protection Agreement and, during the term of this
Agreement, Work Contracts;

 

      11.9.2   there are no facts or circumstances in relation to the financial
position or constitution of Client which have not been fully and fairly
disclosed to the Contractor which, if so disclosed, might reasonably have been
expected to affect the decision of the Contractor to enter into this Agreement;

 

      11.9.3   all corporate action required by it to authorise the execution
and delivery of, and to execute its rights and perform its obligations under
this Agreement and all other documents which are to be executed by it as
envisaged by this Agreement have been or will be taken;

 

      11.9.4   the Contractor will not be required to purchase any licences or
obtain any third party consents to allow it to use Client Materials for the
purposes of providing the Services pursuant to this Agreement; and

 

      11.9.5   Client has obtained any governmental consents and/or
authorisations necessary under UK Regulations to allow it to contract out the
provision of the Services to the Contractor, and the Contractor will not be
required to obtain any separate or further consents and/or authorisation under
UK Regulation in order to enable it to provide the Services in the manner
contemplated by this Agreement.

 

12. KPIS AND SERVICE LEVELS

 

12.1 The Service Levels set the level of performance of each of the Service
Elements that are, as a minimum, required of the Contractor.

 

12.2 Certain of the Service Levels have a related KPI and in respect of any such
Service Level the Contractor will provide the Services in accordance with the
KPI.

 

12.3 The Contractor shall monitor its performance of the Services in accordance
with the procedure set out in Schedule 3, Annex 5 and Annex 7 of each Work
Contract and within five days of the end of each month the Contractor shall
provide a report to Client of its performance of the Services, in particular
identifying its performance of the Services when measured against KPIs.

 

12.4 If the Contractor fails to achieve KPIs in a month, then, subject to
clause 12.5, the default provisions of Schedule 3 and Annex 5 and Annex 7 of
each Work Contract shall apply and Client shall be entitled to claim under the
remedies contained in Schedule 3 and Annex 5 and Annex 7 of each Work Contract.

 

30



--------------------------------------------------------------------------------

12.5 ***

 

12.6 If the Contractor fails to achieve a KPI and such failure is caused by a
Dependency not being fulfilled, then to the extent that the failure is caused by
the Dependency not being fulfilled the Contractor shall be relieved from any
liability in respect of the non-compliance.

 

12.7 Client may elect to undertake its own performance monitoring exercise at
any stage during the term of this Agreement for any purpose including in order
to ensure that the Services are being provided in accordance with this
Agreement.

 

12.8 Client’s rights under this clause 12 shall be without prejudice to any
other right or remedy which Client may have with regard to any failure to
provide the Services to the levels required by the Service Levels and KPIs.

 

13. CO-OPERATION WITH THIRD PARTIES

 

13.1 The Contractor shall co-operate with any sub-contractor of Client which
Client notifies to the Contractor from time to time specifying the areas in
which cooperation is necessary and the necessary actions, if any, which the
Contractor is requested to undertake. The Contractor may request that the matter
be subject to the Change Control Procedure which shall, if applicable, determine
what Charge may be made for such co-operation. If Client requires the Contractor
to work with a Contractor Competitor, Client shall procure that the Contractor
will not be required to disclose its Intellectual Property Rights or any of its
Confidential Information to such Contractor Competitor, and that such
representatives from such Contractor Competitor cannot, without the Contractor’s
prior written consent, enter the Premises or give instructions to Staff.

 

13.2 Notwithstanding clause 13.1 Client confirms that it is solely responsible
for managing and directing its sub-contractors and that the Contractor has no
obligation to manage or direct Client’s sub-contractors.

 

31



--------------------------------------------------------------------------------

14. CHANGE CONTROL

 

14.1 Either of Client or the Contractor may serve a Change Notice relating to an
Inscope Change requiring it (or, if served by the Contractor, requesting) the
other of them to make an Inscope Change to the Services or the Transition Plan
in accordance with the Change Control Procedure.

 

14.2 Either of Client or the Contractor may serve a Change Notice relating to an
Outscope Change upon the other of them requesting changes to the Services or the
Transition Plan in accordance with the Change Control Procedure.

 

14.3 Client may serve a notice (a “Regulatory Change Notice”) upon the
Contractor requesting the Contractor to make a change to the Services or the
Transition Plan within the timescale specified by Client where there is a change
in UK Regulations or a direction by a Regulatory Authority with regard to UK
Regulations after the Effective Date.

 

14.4 Where Client serves a Regulatory Change Notice, the Contractor shall make
and implement such change within the timescale specified in the Regulatory
Change Notice. If reasonably practicable the parties shall determine any
necessary variation to the Charges or other terms of this Agreement in
accordance with the Change Control Procedure prior to implementation of the
change(s) required by the Regulatory Change Notice, but if this is not
reasonably practicable then Client will pay the Contractor all costs and
expenses properly and necessarily incurred. Such costs shall be calculated on
the Contractor’s standard man day rates as set out in Schedule 7 (the
“Regulatory Costs”), provided that if the capital cost to the Contractor of
complying with the Regulatory Change Notice in terms of capital expenditure will
exceed ***, then the Contractor shall not be required to incur the expenditure
required to comply with the Regulatory Control Notice unless and until Client
agrees in writing to purchase (such purchase to be arranged and managed by the
Contractor) such assets to allow the Contractor to utilise the same to provide
the Services. The parties will subsequently use the Change Control Procedure
with retrospective effect after implementation of the change(s) required by the
Regulatory Change Notice to determine any necessary change to the Charges. To
the extent that capital expenditure is required but does not exceed *** then,
unless Client elects to purchase these assets in the manner set out above, the
cost of the Contractor funding this prior to the Charges being adjusted to
reflect this change will be included as a specific addition as part of the
Change Control Procedure, along with any changes to ongoing costs.

 

32



--------------------------------------------------------------------------------

14.5 Any changes to Regulations other than changes to or incurrence of UK
Regulations shall be at the risk and cost of the Contractor. Without limitation
to this the Contractor may serve a Change Notice where these changes require it
to provide Services in a different manner operationally to address the
operational impact of the changes.

 

15. REGULATORY COMPLIANCE

 

15.1 Subject to clause 14 the Contractor shall carry out the Services in
compliance with and shall ensure that all premises, equipment, systems and
processes used in the provision of the Services (other than the Client Materials
and all of Client’s equipment and systems) comply (to the extent applicable)
with all Regulations in force from time to time.

 

15.2 Without prejudice to clause 15.1 the Contractor shall comply with all
directions given to it by Client where these are necessary to comply with UK
Regulations. The Contractor shall not be in breach of clause 15.1 if it fully
and effectively complies with directions given by Client as to how to comply
with a specific UK Regulation and compliance with such directions is not
sufficient to comply with such UK Regulation.

 

15.3 If Client directs the Contractor in writing as to a particular methodology
or instruction and as a result of the Contractor not complying with Client’s
directions Client falls into breach of UK Regulations then:

 

      15.3.1   the Contractor shall at its own cost immediately undertake such
measures as Client shall require and which are necessary to establish compliance
with the UK Regulations;

 

      15.3.2   the Contractor shall indemnify Client against any losses, costs,
expenses or fines that Client shall incur as a consequence of the Contractor’s
non-compliance with Client’s directions; and/or

 

      15.3.3   if the consequence of the Contractor’s breach is material Client
may terminate this Agreement, either in respect of part or all of the Service,
in accordance with clause 32.2.1.

 

15.4 If the Contractor incurs any additional cost as a result of changes to or
incurrence of Regulations following the Effective Date, or as a result of
Client’s directions pursuant to clause 15.2 given after the Effective Date, then
the matter shall be addressed in the manner set out in clauses 14.4 and 14.5.

 

33



--------------------------------------------------------------------------------

16. CONTRACT MANAGEMENT/KEY STAFF

 

16.1 Each of Client and the Contractor shall employ throughout the term of this
Agreement and during the Contract Period of each Work Contract an Authorised
Representative (or Authorised Representatives), whose identity will be notified
in writing from time to time to the other of them.

 

16.2 The Authorised Representatives shall have the full authority to act on
behalf of the party which it represents for the purposes of this Agreement or
such other additional purposes as are notified in writing from time to time by
Client or the Contractor, as appropriate, to the other in respect of its
Authorised Representative.

 

16.3 Each of Client and the Contractor shall be entitled to treat any act of the
other’s Authorised Representatives in connection with this Agreement as being
expressly authorised by the party or parties which such Authorised
Representative represents (save where the Agreement expressly provides or the
parties have previously agreed in writing otherwise).

 

16.4 The Contractor’s Authorised Representatives shall have day to day
responsibility for the implementation of each Transition Plan and the Services
and shall attend any meetings relating to this Agreement that are reasonably
requested by Client’s Authorised Representative.

 

16.5 In addition to the Authorised Representatives, the parties shall
respectively both provide the identity and contact details of the individuals
specified in Schedule 6 and ensure that they fulfil the functions specified in
Schedule 6.

 

16.6 If any member of the Key Staff leaves the employment of the Contractor, the
Contractor shall:

 

      16.6.1   inform Client of the departure as soon as it becomes irrevocable
or the member of Key Staff has given notice to terminate his employment
contract; and

 

      16.6.2   confirm the name, qualifications and experience of any
replacement to Client.

It is agreed that the Contractor shall replace each departing member of the Key
Staff with an individual of at least equivalent experience and expertise in
delivery of projects or services similar to the Transition Plan, Implementation
Services or Services (as applicable) and with equivalent levels of authority as
the member of Key Staff being replaced. If Client does not agree (acting
reasonably) that the Contractor

 

34



--------------------------------------------------------------------------------

has replaced a departing member of the Key Staff with an individual of at least
relevant experience and expertise, Client may notify the Contractor in writing
of this concern requiring an explanation and the Contractor’s proposals to
remedy the situation.

 

16.7 Client may at any time require the Contractor to notify Client in writing
within ten days of:

 

      16.7.1   the numbers and grades of Staff and Key Staff engaged in the
provision of each Service Element;

 

      16.7.2   the technical solution employed to deliver each Service Element;
and

 

      16.7.3   any software and hardware employed to deliver each Service
Element.

Client shall use its reasonable discretion to render all information provided to
it pursuant to this clause 16.7 generic and not identify the Contractor’s
precise staffing levels, technical solution and systems. Provided that it
complies with this clause 16.7, Client shall be permitted to use this
information in any retendering exercise and may release such information to
third party providers, subject to the third party providers agreeing
confidentiality obligations equivalent to those in this Agreement.

 

16.8 The Contractor shall not redeploy any of the Key Staff to another of its
clients/customers without the prior written consent of Client. The Contractor
shall not use any of the Hardware or Software for the provision of services to a
third party (save where the Hardware and Software is identified in this
Agreement or a Work Contract as being Hardware or Software shared with third
parties).

 

16.9 Client reserves the right by notice in writing to the Contractor to require
removal from the Services of any individual used by the Contractor in the
provision of the Services, provided that a prior reasonable justification has
been provided to the Contractor confirming that this action is appropriate.
Following the issue of any such notice the Contractor shall promptly withdraw
such individual from provision of the Services and ensure that any Confidential
Information held by such individual is returned to the Contractor or Client (as
appropriate).

 

16.10 ***

 

35



--------------------------------------------------------------------------------

16.11 ***

 

17. MANAGEMENT AND SUPERVISION

 

17.1 The Contractor shall manage the Services in accordance with the
requirements of this Agreement and in particular with Schedule 6.

 

17.2 The Contractor shall ensure that all of the Staff are fully supervised at
all times and fully comply in all respects with any agreed procedures, all
relevant Regulations and conduct themselves in a manner appropriate to the
Services.

 

36



--------------------------------------------------------------------------------

17.3 The Contractor shall have, or shall work towards obtaining by a date no
later than the earliest Service Commencement Date arising pursuant to any Work
Contract entered into, a quality management framework covering such points as:

 

      17.3.1   Service performance;

 

      17.3.2   KPI and Service Level measures;

 

      17.3.3   feedback and coaching for Staff;

 

      17.3.4   process improvements; and

 

      17.3.5   customer satisfaction measurement.

 

17.4 The Contractor shall implement those cultural and house-style policies
which are referred to in Schedule 5, and contained in the Agreed Documents
together with any other policies of which Client notifies the Contractor. If the
Contractor reasonably believes that such policies of Client conflict with the
Contractor’s own policies, then it shall notify Client and the parties shall
agree a mutually satisfactory solution to the conflict (and in the absence of
agreement, either party may refer the matter to be resolved pursuant to the
Dispute Resolution Procedure). If any policy of which Client notifies the
Contractor following the Effective Date (or in relation to an individual Work
Contract, the relevant Contract Term Start Date) causes an increase or looks
likely to cause an increase in the Contractor’s costs which the Contractor
(acting reasonably) believes to be an Outscope Change, the Contractor may refer
such matter to the Change Control Procedure.

 

18. MONITORING/AUDIT/ACCESS RIGHTS

 

18.1 The Contractor shall provide audit and access rights (collectively the
“Inspection Rights”; for the avoidance of doubt, the rights granted pursuant to
clauses 7.4 and 7.5 shall also be deemed to be included in the Inspection
Rights), on the following basis (where reference is made to an exercise of the
Inspection Rights, that is a reference to an exercise of such rights in a
complete or partial manner):

 

      18.1.1   Client and/or any Client appointed auditor shall be permitted
access to any and all documentation in the possession, custody or control of the
Contractor which relates to the Services and the Contractor shall procure that
any person acting on its behalf (including any Permitted Contractor) who has
such documents and/or other information shall also provide such access;

 

37



--------------------------------------------------------------------------------

      18.1.2   the Inspection Rights include the power to interview Staff,
Permitted Contractors, staff of Permitted Contractors (provided that a
representative of the Contractor may be present during any such interview), take
copies of any and all documentation and have access to and take copies of any
computer data held for the purposes of the Services at all reasonable times and
upon reasonable notice;

 

      18.1.3   each of the parties will be responsible for all of its own costs
arising from its exercise of the Inspection Rights; and

 

      18.1.4   to the extent and for the period that the Inspection Rights cause
any unavoidable disruption to the Services or the Contractor’s obligations under
this Agreement, the Contractor will not be liable for the consequences arising
from such disruption.

The Inspection Rights shall also extend to establishing and verifying compliance
with the Data Protection Agreement, the Contractor Covenants, the information
security requirements set out at Schedule 18 and the organisational structure
set out at Schedule 5.

 

18.2 If requested by Client, the Contractor shall provide copies of any
documents and reports which the Contractor holds in relation to the provision of
the Services and the operation of this Agreement and the Work Contracts made
under it.

 

18.3 Client agrees that where it, or its appointed auditors, exercises its
rights to inspect and/or audit all or any part of the Services under this
Agreement, it will use reasonable endeavours to minimise any disruption caused
to the provision of the Services and the Contractor’s compliance with its
obligations.

 

18.4 The Contractor shall grant to Client (and its employees and authorised
agents) access to the Premises together with any other
site(s) at which the Contractor holds records relating to the Services at all
times without prior notice in order to enable Client to monitor and validate the
Contractor’s performance of the Services and of its obligations under this Work
Contract.

 

18.5 Client or its agent shall be permitted open book access (at any time and
with no notice requirements) to all records (including financial records)
maintained pursuant to this Agreement and each Work Contract during the term of
this Agreement and the Contract Period of each Work Contract (as applicable) and
for a further period of 90 days following the date of termination of this
Agreement or Work Contract (as applicable).

 

38



--------------------------------------------------------------------------------

18.6 Client shall procure that any of its personnel and authorised agents
visiting the Premises shall conform to the reasonable rules laid down by the
Contractor from time to time for visitors to its premises.

 

18.7 Client agrees that:

 

      18.7.1   where it requires a third party provider to access the
Contractor’s premises; or

 

      18.7.2   Client provides a third party provider access to the Contractor’s
data,

it shall prior to such third party having access to the premises or to the data,
procure that such third party executes a confidentiality agreement with Client
providing that such third party owes duties of confidentiality to both Client
and the Contractor which are at least equivalent to the confidentiality
obligations contained in this Agreement and shall contain a prohibition on
disclosure of such data.

 

18.8 Save where agreed to the contrary by Client in writing, the Contractor
shall provide certificates confirming compliance with the standards detailed in
this clause 18.8 on an annual basis, such certification to be provided during
the month preceding each anniversary of the Effective Date. The certification
areas subject to this clause 18.8 are:

 

      18.8.1   COPC (business process outsourcing);

 

      18.8.2   BS 7799; and

 

      18.8.3   ISO 9001.

 

19. PRICING

 

19.1 Subject to the other terms of this Agreement, throughout each Contract
Period, Client shall pay to the Contractor the Charges specified in each Work
Contract, based upon the Pricing Model specified in Schedule 7.

 

19.2 Unless otherwise expressly agreed by the parties in writing or set out in
this Agreement, the Charges due under this clause 19 shall constitute Client’s
entire payment obligations for the Services to the Contractor under this
Agreement.

 

39



--------------------------------------------------------------------------------

20. THIRD PARTY SERVICES

For the avoidance of doubt, save as specifically set out in this Agreement, the
Contractor is not precluded from providing services to or doing business with
any Client Competitor.

 

21. PAYMENT

 

21.1 The Contractor shall issue an invoice to Client for the Services on the
basis set out in Schedule 7, Annex 6 of each Work Contract and this clause 21.
Each invoice shall be sent by the Contractor to such address as Client shall
notify to the Contractor from time to time.

 

21.2 Each invoice submitted to Client for payment must contain the following
information:

 

      21.2.1   the Work Contract(s) to which the invoice relates (the Charges to
be broken down to a per Service Element basis and including or accompanied by
such reporting as is sufficient for Client to reconcile the invoiced volumes and
values);

 

      21.2.2   the period to which the Charges relate;

 

      21.2.3   any Service Credits which have been set against the Charges in
accordance with Annex 5 of each Work Contract; and

 

      21.2.4   any Liquidated Damages which have been set against the Charges in
accordance with Annex 1 of each Work Contract.

 

21.3 Subject to clause 21.5, Client shall pay in United Kingdom Pounds Sterling
(or, if replaced by the Euro, in Euro (after applying the conversion mechanism
determined by United Kingdom statute, regulation or direction)) by bank transfer
to such United Kingdom bank account as the Contractor may notify to Client in
writing from time to time all invoices delivered to it in accordance with this
clause 21 on or prior to the date which is 30 days following the date upon which
Client receives the invoice.

 

21.4 If any sums are due to Client from the Contractor, as agreed by Client and
the Contractor or as determined pursuant to the Dispute Resolution Procedure,
Client shall, following prior written notice to the Contractor specifying the
sums owing from the Contractor to Client and the invoice against which such sums
will be set off, be entitled to set these off against such invoices.

 

40



--------------------------------------------------------------------------------

21.5 If Client disagrees with any amount invoiced for any genuine reason or
requires any further reasonable information with respect to any amount invoiced,
it shall notify the Contractor of the reason(s) for such disagreement or request
such further information within 30 days of receiving the invoice; pending the
resolution of such dispute Client shall be entitled to withhold payment of such
part of the monies which are in dispute or subject to further investigation in
accordance with this clause. If no notification of a dispute is received
pursuant to this clause 21.5 in relation to an invoice, then such invoice shall
be paid in accordance with clause 21.3.

 

21.6 If the Contractor disputes that Client is entitled to any reduction in the
invoiced amount or the amount of any such reduction, then it may implement the
Dispute Resolution Procedure. In the event that it is resolved pursuant to the
Dispute Resolution Procedure that there was an overcharge, then the Contractor
shall reimburse Client for the amount overcharged if such amount has been
previously paid to Contractor.

 

21.7 Client and the Contractor shall pay the other of them any amounts which are
agreed or determined, pursuant to the Dispute Resolution Procedure, as being due
to the other of them, within the later of the original payment date for the
invoice and seven days following determination of the sum due.

 

21.8 Payment by Client shall be without prejudice to any claims or rights which
Client may have against the Contractor and shall not constitute any admission by
Client as to the performance by the Contractor of its obligations under this
Agreement.

 

21.9 All amounts payable pursuant to this Work Contract are expressed exclusive
of VAT properly chargeable in accordance with UK Regulations. If required by UK
Regulations, Client shall pay any VAT at the rate for the time being properly
chargeable in respect of the Services, subject to the Contractor providing
Client with such valid tax invoices or other documentation as may be required by
any relevant statute or regulation. The Contractor shall be responsible for all
taxes and duties imposed upon the Charges other than those imposed pursuant to
UK Regulations.

 

21.10   If any sum payable under this Agreement is not paid when due then,
without prejudice to that party’s other rights and remedies under this
Agreement, that sum will bear interest from the due date until payment is made
in full, both before and after any judgment, at 2% per annum over the Bank of
England base rate from time to time. The parties agree that this clause 21.10 is
a substantial remedy for late payment of any sum payable under this Agreement in
accordance with clause 8(2) of the Late Payment of Commercial Debts (Interest)
Act 1998.

 

41



--------------------------------------------------------------------------------

22.

***

 

23. INTELLECTUAL PROPERTY RIGHTS

 

23.1 The Contractor acknowledges and agrees that all Intellectual Property
Rights in the Project Materials shall belong exclusively and in their entirety
to Client.

 

23.2 The Contractor agrees on request to assign or procure the assignment to
Client of all Intellectual Property Rights in the Project Materials. The
Contractor shall do all such things and execute all documents and instruments
requested by Client which are necessary to enable Client to obtain, defend or
otherwise protect or enforce its Intellectual Property Rights in the Project
Materials.

 

23.3 Subject to clause 23.4 the parties hereby agree that all Intellectual
Property Rights: (i) created by or on behalf of the Contractor prior to the
Effective Date in respect of the Contractor Software to be used primarily for
the purposes of performing the Services pursuant to this Agreement; and/or
(ii) created after the Effective Date by or on behalf of the Contractor to be
used primarily for the purposes of performing the Services pursuant to this
Agreement that are not Project Materials and/or Client Materials (and do not
contain or incorporate any aspect of the Client Software) (together “Contractor
IPR”) shall belong to the Contractor. During the term of this Agreement:

 

      23.3.1   The Contractor may not use Contractor IPR to provide services to
a Client Competitor unless such Contractor IPR has been generically changed to
be no longer designed for specific use with an energy or utilities company.

 

      23.3.2   The Contractor grants an unrestricted, irrevocable royalty free
licence for the duration of this Agreement for Client to use the Contractor IPR,
including the right to sub-license such Contractor IPR to Affiliates (while they
remain Affiliates) and third party contractors in connection with the Services
(but, for the avoidance of doubt, not to Contractor Competitors).

 

42



--------------------------------------------------------------------------------

      23.3.3   If the Contractor believes that it should own or wishes to use
for any persons or entity other than Client any Client Materials and/or Project
Materials, it may apply in writing to Client for specific permission to own or
use such development.

 

23.4 In relation to any Contractor IPR (i) the development of which is
specifically paid for by Client, or (ii) which is embedded in the Project
Materials and/or Client Materials as part of the process of actually providing
the Services (but not monitoring the provision of the Services (“Developed
IPR”)), the Contractor grants an unrestricted, irrevocable royalty free and
perpetual licence for Client to use such Contractor IPR, including the right to
sub-license such Contractor IPR to Affiliates and third parties, provided that
this licence shall only cover the specific Developed IPR itself and nothing in
this clause 23.4 shall be taken as granting Client a licence to or right to use
any other Intellectual Property Rights or software of the Contractor, whether or
not Contractor IPR, including for the avoidance of doubt the PROMPT package or
any other software in which Contractor IPR or Developed IPR may be embedded.

 

23.5 Upon request by Client, and in any event upon termination of this Agreement
(howsoever occasioned), the Contractor shall promptly deliver to Client all
copies of the Project Materials in its custody, control or possession.

 

23.6 The parties hereby agree that all Intellectual Property Rights arising
during the continuance of this Agreement in respect of alterations,
modifications and enhancements of Client Software (being software which is owned
by or licensed to Client other than by the Contractor) made by the Contractor or
procured by the Contractor specifically in connection with or to deliver the
Services shall belong to Client and the Contractor undertakes as necessary to
assign or procure the assignment of all such Intellectual Property Rights to
Client, at Client’s expense. For the avoidance of doubt, save as may be agreed
pursuant to clause 23.3.3, the Contractor shall not have the right to use Client
Software for the benefit of any company not part of the Client Group.

 

23.7 Client shall, subject as stated in clause 23.8, indemnify and hold harmless
the Contractor against all damages (including legal costs) that may be awarded
or agreed to be paid to any third party in respect of any claim or action that
the use of Client Software and/or the Client Materials by the Contractor or its
subcontractors pursuant to this Agreement infringes any Intellectual Property
Rights of a third party. Client shall provide such assistance and take such
action as the Contractor shall reasonably require to protect the Contractor’s
interest in such eventuality.

 

43



--------------------------------------------------------------------------------

23.8 If the Contractor becomes aware of a matter which may give rise to a claim
under the indemnity given at clause 23.7:

 

      23.8.1   the Contractor shall notify Client immediately of the matter
(stating in reasonable detail the nature of the matter and, if practicable, the
amount claimed) and consult with Client with respect to the matter; if the
matter has become the subject of proceedings, the Contractor shall notify Client
as soon as practicable to enable Client jointly to contest the proceedings;

 

      23.8.2   the Contractor shall provide to Client and its advisers access to
premises and personnel and to all relevant assets, documents and records that it
possesses or controls to the extent necessary for the purposes of investigating
the matter and enabling Client to take the action referred to in this clause and
Client may take copies of the documents and records solely for this purpose;

 

      23.8.3   the Contractor shall take any action and institute any
proceedings, and give any information and assistance that Client may reasonably
request to dispute, resist, appeal, compromise, defend, remedy or mitigate the
matter or enforce against a person the Contractor’s rights in relation to the
matter. In connection with proceedings related to the matter (other than against
Client) the Contractor shall use reputable advisers chosen by Client and, if
Client requests, allow Client the exclusive conduct of the proceedings; and

 

      23.8.4   the Contractor may not admit liability in respect of or settle
the matter without first obtaining Client’s written consent, such consent not to
be unreasonably withheld or delayed.

 

23.9 The Contractor shall, subject as stated in clause 23.10, indemnify and hold
harmless Client against all damages (including legal costs) that may be awarded
or agreed to be paid to any third party in respect of any claim or action that
the use of the Contractor Software by Client pursuant to this Agreement
infringes any Intellectual Property Right of any third party. The Contractor
shall provide such assistance and take such action as Client shall reasonably
require to protect Client’s interest in such eventuality.

 

23.10  If Client becomes aware of a matter which may give rise to a claim under
the indemnity given at clause 23.9:

 

       23.10.1   Client shall notify the Contractor immediately of the matter
(stating in reasonable detail the nature of the matter and, if practicable, the
amount claimed) and consult with the Contractor with respect to the matter; if
the matter has become the subject of proceedings, Client shall notify the
Contractor as soon as practicable to enable the Contractor jointly to contest
the proceedings;

 

44



--------------------------------------------------------------------------------

       23.10.2   Client shall provide to the Contractor and its advisers access
to premises and personnel and to all relevant assets, documents and records that
it possesses or controls to the extent necessary for the purposes of
investigating the matter and enabling the Contractor to take the action referred
to in this clause and the Contractor may take copies of the documents and
records solely for this purpose;

 

       23.10.3   Client shall take any action and institute any proceedings, and
give any information and assistance that the Contractor may reasonably request
to dispute, resist, appeal, compromise, defend, remedy or mitigate the matter or
enforce against a person Client’s rights in relation to the matter. In
connection with proceedings related to the matter (other than against the
Contractor) Client shall use reputable advisers chosen by the Contractor and, if
the Contractor requests, allow the Contractor the exclusive conduct of the
proceedings; and

 

       23.10.4   Client may not admit liability in respect of or settle the
matter without first obtaining the Contractor’s written consent, such consent
not to be unreasonably withheld nor delayed.

 

23.11  Notwithstanding any provision to the contrary, the Contractor shall
retain the Intellectual Property Rights in any materials:

 

       23.11.1   which it created prior to the Effective Date; or

 

       23.11.2   which it has not created for Client or for the purposes of a
Work Contract.

 

23.12   For the avoidance of doubt, the provisions of this clause 23 shall
survive the expiration or termination of this Agreement howsoever occasioned.

 

23.13   Client may request in writing the Contractor from time to time to
procure a licence to use software for use in the Services specifically
containing a right to assign such software to Client upon termination of the
Agreement and the Contractor shall use its best endeavours to achieve the same
at Client’s cost.

 

45



--------------------------------------------------------------------------------

23.14  With effect from the date that the Contractor is appointed under a Work
Contract to supply “Substantial Services” (as defined below) to Client the
Contractor shall grant a non-exclusive, royalty-free, non transferable or
sub-licensable (save to members of the Client Group) licence in the United
Kingdom to use ProMPT for the term of the Work Contract to enable Client, its
employees and employees of Client Group to conduct services of the same or
substantially the same kind as the Services being the subject of the relevant
Work Contract in the United Kingdom in parallel with the Services provided that
Client shall comply with any reasonable and necessary requests of the Contractor
in connection with such use and licence. The licence shall be royalty free save
that Client shall be responsible for the following costs and expenses:

 

       23.14.1   Client purchasing any necessary servers for ProMPT to run on;

 

       23.14.2   the Contractor providing any training required by Client in the
UK (as opposed to India) in the use and operation of ProMPT;

 

       23.14.3   any data transition costs incurred by the Contractor with
Client’s agreement;

 

       23.14.4   the Contractor providing such maintenance for ProMPT as Client
shall require; and

 

       23.14.5   properly and necessarily incurred “out of pocket” expenses
specifically relating to Client as agreed by Client (such agreement not to be
unreasonably withheld).

For the purposes of this clause, “Substantial Services” are those Services
provided under a Work Contract which contribute at least 50% of Client’s
requirements for services the same or substantially the same as the relevant
Services and shall include Services which are specifically planned to reach this
50% level under the terms of the relevant Work Contract. For the avoidance of
doubt if Client cannot pass 50% or more of its requirements for the relevant
Services to the Contractor due to and to the extent that some default or failure
on the part of the Contractor the Services shall be deemed to be Substantial
Services even though the Contractor’s share of the same or substantially similar
services required by Client falls below 50% due to such default or failure. The
Contractor shall have the right to terminate this licence should Client not
comply with the terms of this clause 23.14.

 

46



--------------------------------------------------------------------------------

24. DOCUMENTATION/RECORDS

 

24.1 The Contractor shall maintain the documentation and records required in
accordance with and to the standards set out in each Work Contract.

 

24.2 Copies of the documentation listed in each Work Contract shall be provided
to Client (in electronic format where practicable) in accordance with the
procedures set out in each Work Contract.

 

24.3 The Contractor will develop and maintain all operational documentation
necessary for provision of the Services, including the Project Materials.

 

25. INSURANCE

 

25.1 The Contractor shall maintain throughout the continuance of this Agreement
insurance policies with reputable insurers covering the risks and amounts set
out in clause 25.7. Such insurance policies (with the exception of those for
automobile, property, crime and foreign liability, as set out below) shall
contain a waiver of subrogation rights in favour of Client, save that the
Contractor shall not be obliged to obtain a waiver of subrogation in respect of
professional liability and crime policies. The Contractor shall bear any and all
excesses, deductibles or franchises incorporated therein. The Contractor
warrants that to the best of its knowledge, information and belief the insurance
policies for automobile, property, crime and foreign liability cannot be
provided by insurers with a wavier of subrogation rights.

 

25.2 The Contractor shall, if requested in writing at any time by Client,
provide Client with evidence from its insurance brokers that the required
coverage has been implemented and is in place. Such evidence shall be provided
within 21 days of such request.

 

25.3 The Contractor shall give written notice to Client as soon as reasonably
practicable and without undue delay in the event of cancellation or any change
in the said policies which may affect Client’s interest.

 

25.4 Nothing in this clause 25 shall limit or relieve the Contractor or Client
of their respective liabilities and obligations under this Agreement generally.

 

25.5 If the Contractor is in breach of clause 25.1, Client may pay any premiums
required to keep such insurance in force or itself procure such insurance, and
may in either case recover such reasonable amounts from the Contractor together
with reasonable administration fees incurred forthwith upon written demand.
Client may set off any such sums against sums payable to the Contractor at any
time under this Agreement. Any action or inaction by Client under this clause
shall not affect the liability of the Contractor pursuant to this Agreement.

 

47



--------------------------------------------------------------------------------

25.6 The Contractor shall procure that the Client is named as an express or
nominated beneficiary under those policies of insurance highlighted with * in
the table in clause 25.7.

 

25.7 The insurance policies referred to in clause 25.1 shall cover the following
risks with the following minimum limits:

***

 

48



--------------------------------------------------------------------------------

***

 

26. INDEMNITIES AND LIMITATIONS UPON LIABILITY

 

26.1

Subject to the limitations of liability contained in this clause 26 the
Contractor shall indemnify and keep indemnified Client against any direct
losses, damage, fines, costs and expenses (including third party and customer
claims) which arise from the Contractor’s breach of this Agreement (including
the Warranties) or from any Work

 

49



--------------------------------------------------------------------------------

 

Contract, or from the negligence of the Contractor, its employees, agents or
subcontractors (whether or not Permitted Contractors). The Contractor
acknowledges that such losses shall include:

 

      26.1.1   the costs and expenses of migrating all or part of the Services
back to Client or a third party;

 

      26.1.2   the costs of all reasonable external consultancy, internal or
external management, personnel and computer time, acceptance testing together
with all reasonable costs associated therewith in any case necessarily and
directly incurred to remedy the default;

 

      26.1.3   any loss of revenue directly caused by the Contractor’s default
or breach of this Agreement or any Work Contract;

 

      26.1.4   express savings set out in a Work Contract which the Contractor
has agreed that Client would otherwise have made as a result of the provision of
the Services in accordance with this Agreement or any Work Contract and which
will not be realised due to the early termination of this Agreement or the Work
Contract;

 

      26.1.5   payments made by Client to a third party pursuant to Client’s
commitment to such third party (whether contractual or in accordance with
Client’s published compensation policy guidelines) and arising as a result of
such breach or neglect by the Contractor;

 

      26.1.6   any costs incurred as a result of Client implementing its rights
contained in clause 30;

 

      26.1.7   any fines imposed by, any Regulatory Authority in connection with
any breach by Client of its regulatory requirements resulting from such act or
omission by the Contractor; and

 

      26.1.8   any costs incurred by Client as a result of the Contractor using
Intellectual Property of Client for purposes not specified by Client (where this
causes Client to be in breach of obligations to third parties in respect of such
Intellectual Property),

provided that Client uses its best endeavours to mitigate any such losses.
References above to “Client” shall include any member of the Client Group.

 

50



--------------------------------------------------------------------------------

Maximum Liability

***

General

 

26.5 Except for those provisions expressly stated in this Agreement, all
warranties, conditions, terms, representations, statements, undertakings and
obligations whether express or implied by statute, common law, custom, usage or
otherwise are all hereby excluded to the fullest extent permitted by law.

 

51



--------------------------------------------------------------------------------

26.6 Nothing in this Agreement shall exclude or limit either Client’s or the
Contractor’s liability for:

 

      26.6.1   death or personal injury caused by the negligence of Client or
the Contractor, as appropriate;

 

      26.6.2   any matter which it would be illegal for Client or the
Contractor, as appropriate, to limit and/or exclude or to attempt to limit
and/or exclude its liability for; and/or

 

      26.6.3   fraud.

 

26.7 The rights and remedies of each party given in this Agreement are
cumulative and not exclusive of any rights or remedies granted by law save as
otherwise expressly stated in this Agreement.

 

26.8 For the avoidance of doubt, the Contractor’s liability for a breach of this
Agreement shall be reduced if and to the extent that a breach of this Agreement
by the Contractor arises directly from a breach by Client of this Agreement, or
a negligent act or omission by Client pursuant to this Agreement. However, the
Contractor may not use this clause 26.8 to avoid liability where the Contractor
could reasonably have avoided its breach of this Agreement notwithstanding
Client’s breach or negligent act or omission.

 

27. DISASTER RECOVERY

 

27.1 The Contractor shall with effect from the first Service Commencement Date
arising pursuant to this Agreement at all times comply with and maintain the
agreed BCP. Prior to this the Contractor will develop a first version of the BCP
as part of the Transition Plan.

 

27.2 The parties shall, to the reasonable satisfaction and under the direction
of Client, in addition to the requirements of Schedule 8, test the BCP at least
once in each Contract Year to ensure that such plans remain adequate in
accordance with the processes set out in Schedule 8.

 

28. SUSPENSION OF SERVICES

 

28.1 In the circumstances set out in clause 28.2 Client may at any time during
the term of this Agreement serve a notice upon the Contractor using the
pro-forma shown in Schedule 11 (a “Suspension Notice”) stating:

 

      28.1.1   that it is Client’s intention to suspend the Services, or certain
Service Elements;

 

52



--------------------------------------------------------------------------------

      28.1.2   the reason for such suspension;

 

      28.1.3   the date it wishes to commence such action; and

 

      28.1.4   an indication of the time period which at that time it believes
will be necessary for such suspension (this time frame shall not be binding upon
Client).

 

28.2 Client may serve a Suspension Notice in the following circumstances:

 

      28.2.1   Client is in breach of Regulations, or reasonably believes it is
likely to be in breach of Regulations, as a consequence of the continuance of it
receiving Services or the relevant Service Element;

 

      28.2.2   Client reasonably believes that there is a risk to the
functioning of Client, or a risk to the confidentiality or probity of the
information or data held, processed or utilised by Client for the performance of
the Services; and/or

 

      28.2.3   the Contractor has failed to remedy a matter which is the subject
of a Defects Notice and clause 7.9 applies;

 

      28.2.4   Client has a right to terminate a Work Contract, or this
Agreement, as a consequence of the Contractor’s material breach; and/or

 

      28.2.5   Client wishes to suspend some or all of the Services in its sole
discretion.

 

28.3 If Client serves a Suspension Notice, the Contractor will from the date
specified in the Suspension Notice suspend the Services or the relevant Service
Element(s). In the event that the Services or a relevant Service Element(s) are
suspended, then from the time such suspension takes effect, the Contractor shall
take no action in respect of such suspended Services or Service Elements save as
reasonably directed or required by Client. Client agrees that it will minimise
the scope of the suspension with regard to the Services to the maximum extent it
reasonably can.

 

28.4 Client may cease at any time to require a Service or Service Element to be
suspended and must do so where the reason in clause 28.1.2 has ceased, to its
reasonable satisfaction, to be operational. The Contractor shall resume such
Services or Service Elements as soon as reasonably practicable following such
notice from Client and in any event no longer than five Business Days following
such notice.

 

53



--------------------------------------------------------------------------------

28.5 If and to the extent that the cause of the suspension does not arise from a
breach by the Contractor of any of its obligations under this Agreement (and
always where the cause of suspension is pursuant to clause 28.2.5), in respect
of the period during which Client requires the Services or relevant Service
Elements to be suspended, Client shall, subject to clause 28.6, continue to pay
all Charges that would otherwise fall due, provided that if and to the extent
that the cause of the suspension arises from a breach by the Contractor of its
obligations under this Agreement, during the period of suspension Client shall
have no obligation to pay the Charges to the Contractor in respect of the
suspended Services or Service Element(s).

 

28.6 The Contractor shall, in relation to this clause 28, seek to mitigate its
costs to the extent reasonably possible and to the extent it is able to do so
shall reduce the Charges for that period and in respect of those Services which
are suspended by the amount of its saving. If the suspension occurs during an
Implementation Period, the Contractor shall not incur any further unavoidable
expenses with respect to the relevant Implementation Services without the prior
written consent of Client.

 

28.7 The rights of each party under this clause 28 are without prejudice to any
of its other rights whether under this Agreement or at law. The parties agree
that the correct exercise by Client of its suspension rights does not create any
liability for Client other than as expressly provided for in this Agreement in
respect of such suspension.

 

28.8 If the cause of suspension arises from clause 28.2.5, Client may require
the Contractor to reduce staffing levels, Assets and other factors which incur
cost, in order to mitigate the cost to Client of the suspension but Client shall
be responsible for any unavoidable costs incurred as a consequence, subject to
Contractor advising Client of the amount of such unavoidable costs in advance,
to the extent that it is reasonably possible to determine or estimate such costs
in advance.

 

28.9 In addition to its rights under clause 28.1 Client shall have the right at
its discretion, whereupon it must serve written notice on the Contractor, to
delay all or specific elements of Implementation Services so as to extend the
Implementation Period. If Client shall exercise its right in this regard the
provisions of clauses 28.5 and 28.6 and, where appropriate, clause 28.10, shall
apply in relation to the Implementation Charges.

 

28.10

 

      28.10.1   If Client exercises its right to defer the Implementation
Services and/or the Services the following provisions of this clause shall
operate in relation to the costs relating to the Premises being made available
to provide the Implementation Services and Services.

 

54



--------------------------------------------------------------------------------

      28.10.2   At any time up to *** Client may give written notice to the
Contractor that it does not want the Contractor to keep such Premises available
in which case the following provisions shall apply:

 

  28.10.2.1   If such notice is given on or before *** then Client shall bear
*** from *** in relation to such Premises;

 

  28.10.2.2   If such notice is given after *** then Client shall pay to the
Contractor a sum equal to *** for each week (or part week if the notice is
served other than on a 7 day anniversary of ***) that has passed after *** up to
the date of service of such notice subject to a maximum payment of ***; and

 

  28.10.2.3   If Client gives notice under clause 28.10.2 then it shall give the
Contractor at least *** written notice that it requires the Contractor to
provide new Premises to provide the Services and the Implementation Services for
which the Premises are required. The Contractor shall only be obliged to provide
the new Premises for the Services, and for the Implementation Services for which
the Premises are required, from the expiry date of such notice (or such earlier
date as the parties agree). Notwithstanding that the Premises may not be
available for an agreed period, to the extent that performance of the
Implementation Services is not dependant upon the Premises then the Contractor
shall continue to perform those Implementation Services.

 

      28.10.3   If Client wishes to defer the Implementation Services and/or
Services but keep such Premises available from *** then it can require this of
the Contractor by giving written notice to this effect on or before *** in which
case Client shall pay the following sums to the Contractor for the period during
which it defers the Implementation Services and/or Services:

***

 

55



--------------------------------------------------------------------------------

***

 

29. FORCE MAJEURE

 

29.1 Subject to clauses 29.2 and 29.3, if either Client or the Contractor (the
“Affected party” with the other of them being the “Other party” in this
clause 29) is prevented, hindered or delayed from or in performing any of its
obligations under this Agreement by Force Majeure, then:

 

      29.1.1   the Affected party’s specific obligations under this Agreement
which are prevented, hindered or delayed by Force Majeure shall be suspended for
so long as the Force Majeure continues (the “Force Majeure Period”) and only to
the extent that the Affected party is so prevented, hindered or delayed subject
always to complying with this clause 29;

 

      29.1.2   as soon as reasonably possible and in any event within one day
after commencement of the Force Majeure, the Affected party shall notify the
Other party in writing of the occurrence of the Force Majeure, the date of
commencement of the Force Majeure and the effects and likely duration of the
Force Majeure on its ability to perform its obligations under this Agreement;

 

      29.1.3   the Affected party shall use its reasonable endeavours to
mitigate the effects of the Force Majeure upon the performance of its
obligations under this Agreement and the Other party will use its reasonable
endeavours to assist the Affected party with the aim of reducing the Force
Majeure Period; and

 

      29.1.4   as soon as reasonably possible and in any event within one day of
cessation of the Force Majeure, the Affected party shall notify the Other party
in writing of the cessation of the Force Majeure and shall resume performance of
its obligations under this Agreement as soon as reasonably possible.

 

56



--------------------------------------------------------------------------------

29.2 Without prejudice to clause 29.3, during or in relation to any Force
Majeure Period, Client shall not be obliged to pay to the Contractor any sum due
pursuant to clause 21 in respect of the affected Service Elements to the extent
that Client does not or is not able to receive the affected Service Elements.

 

29.3 If any Force Majeure preventing the Contractor from providing any or all of
the Services in accordance with this Agreement:

 

      29.3.1   prevails for a continuous period of three days, then Client shall
be entitled to enforce its rights to step in, in accordance with the terms of
clause 30, if Client reasonably believes that by enforcing its rights to step in
it might mitigate the consequences of the Force Majeure; and/or

 

      29.3.2   prevails for either a continuous period in excess of 45 days or
60 days in aggregate in any period of 365 days, then Client shall be entitled to
terminate this Agreement by giving not less than 20 Business Days’ notice in
writing to the Contractor and the Contractor shall be entitled to terminate the
provision of the Service Element(s) it is prevented from providing by such Force
Majeure under the relevant Work Contracts on 30 days notice in writing to Client
and the Charges payable under the relevant Work Contracts shall be adjusted
accordingly through the Change Control Process;

 

29.4 “Force Majeure” shall mean any cause preventing a party from performing any
or all of its obligations (other than payment) which is beyond its reasonable
control and which arises from or is attributable to an act of God (any act,
event, omission or accident which is expressed to be handled by a BCP or which
the BCP is practicably capable of addressing, shall not, for the avoidance of
doubt, give rise to Force Majeure) and which cannot be avoided by the party
taking reasonable steps. The following causes preventing a party from performing
any or all of its obligations shall not be Force Majeure; default or delay of
the Affected party or subcontractors (unless the default or delay of the
Affected party or a subcontractor is itself caused by an event of Force
Majeure); strikes; lockouts or industrial action of Affected party’s workforce;
or any event attributable to the wilful act or neglect of the Affected party.

 

57



--------------------------------------------------------------------------------

30.

 

***

 

58



--------------------------------------------------------------------------------

***

 

59



--------------------------------------------------------------------------------

***

 

60



--------------------------------------------------------------------------------

***

 

31. DISPUTE RESOLUTION

 

31.1 If, during the term of this Agreement, a dispute arises between Client and
the Contractor relating to this Agreement (including any Work Contract) and they
cannot reach agreement, the unresolved matter will be escalated between them in
accordance with this clause 31.

 

31.2 A dispute referred for determination under this clause 31 relating to any
Work Contract shall be escalated internally for resolution as follows:

 

      31.2.1   by referral in writing (issued by either of Client and the
Contractor) in the first instance to the persons designated as the stage 1
representative in Annex 9 of the Work Contract the subject of the dispute;

 

      31.2.2   if a dispute is not resolved within two Business Days of its
referral under clause 31.2.1, or such longer period as may be agreed between the
parties, either Client or the Contractor may refer the dispute in the next
instance to the persons designated by each party as the stage 2 representative
in Annex 9 of the Work Contract the subject of the dispute;

 

61



--------------------------------------------------------------------------------

      31.2.3   if a dispute is not resolved within five Business Days of its
referral under clause 31.2.2, or such longer period as may be agreed between the
parties, either Client or the Contractor may refer the dispute in the next
instance to the persons designated by each party as the stage 3 representative
in Annex 9 of the Work Contract the subject of the dispute; and

 

      31.2.4   if a dispute is not resolved within five Business Days of its
referral pursuant to clause 31.2.3 or such longer period as may be agreed by the
parties, either Client or the Contractor may refer the dispute pursuant to
clause 31.4.

 

31.3 A dispute referred for determination under this clause 31 relating to this
Agreement shall be escalated internally for resolution as follows:

 

      31.3.1   by referral in writing (issued by either Client or the
Contractor) in the first instance to the persons designated as the stage one
representative being:

 

Stage one representative

   - Client’s Contract Manager    - the Contractor’s Country Manager;

 

      31.3.2   if a dispute is not resolved within two Business Days of its
referral under clause 31.3.1, or such longer period as may be agreed between the
parties, either Client or the Contractor may refer the dispute in the next
instance to the persons designated by each party as the stage 2 representative
being:

 

Stage 2 representative

   - Client’s Head of General Procurement    - the Contractor’s General Counsel;

 

      31.3.3   if a dispute is not resolved within five Business Days of its
referral under clause 31.3.2, or such longer period as may be agreed between the
parties, either Client or the Contractor may refer the dispute in the next
instance to the persons designated by each party as the stage 3 representative
being:

 

Stage 3 representative

   - Client’s Commercial Director    - the Contractor’s CEO;

 

      31.3.4   if a dispute is not resolved within five Business Days of its
referral pursuant to clause 31.3.3 or in each case such longer period as may be
agreed by the parties, either Client or the Contractor may refer the dispute
pursuant to
clause 31.4.

 

62



--------------------------------------------------------------------------------

31.4

 

      31.4.1   If any dispute has not been resolved pursuant to clause 31.2 or
31.3, as appropriate, then, subject to clause 31.6, either of Client and the
Contractor may by notice in writing to the other of them refer such dispute to
the London Court of International Arbitration in accordance with the rules of
the London Court of International Arbitration then in force.

 

      31.4.2   The number of arbitrators will be three; each of Client and
Contractor to appoint an arbitrator and the arbitrators so appointed to appoint
the third.

 

      31.4.3   The place of arbitration will be London and the language to be
used in the arbitral proceedings will be English.

 

      31.4.4   The parties hereby waive irrevocably:

any right of appeal under the Arbitration Act 1996 in relation to any award made
by the arbitration tribunal appointed in accordance with this clause 31.4; and

any right to apply to the High Court under the Arbitration Act 1996 for the
determination of any question of law arising in the course of any reference to
arbitration under this clause.

 

31.5 Notwithstanding clause 31.1 to 31.4, either Client or the Contractor may,
if it reasonably regards any dispute as being of sufficient importance,
immediately escalate a dispute to stage 3 (as set out in clauses 31.2.3 and
31.3.3) and any escalation subsequent to such escalation shall be in accordance
with clauses 31.2.4, 31.3.4 and 31.4.

 

31.6 If either Client or the Contractor is unable to implement (or conclude) the
arbitration provisions in clause 31.5, or is seeking injunctive or other similar
equitable relief, whether pursuant to clause 36.9 or otherwise, either of Client
and the Contractor may resolve the matter pursuant to clause 47.2 in the English
courts.

 

32. TERMINATION

 

32.1 Subject to clause 33.7, Client may terminate this Agreement by written
notice to the Contractor either in its whole, or in relation to one or more Work
Contracts, or Service Elements detailed in a Work Contract, immediately if:

 

      32.1.1   the Contractor is in material breach of any of the terms of this
Agreement and, where the breach is capable of remedy, the Contractor fails to
remedy such breach within 30 days after service of a written notice from Client
specifying the breach and requiring it to be remedied;

 

63



--------------------------------------------------------------------------------

      32.1.2   the Contractor makes a series of non-material breaches (which in
aggregate have a material effect) and, following written notice of this served
by Client upon the Contractor, the Contractor has not prepared and implemented a
rectification plan which will prevent the reoccurrence of such non-material
breaches within 30 days of the date of Client initial notice pursuant to this
clause 32.1.2.

 

32.2 Client may by seven days’ prior written notice served on the Contractor
terminate this Agreement, subject to clause 33.7, either in its whole, or in
relation to one or more of the Work Contracts, or Service Elements detailed in a
Work Contract:

 

      32.2.1   pursuant to its rights of termination expressly referenced in
clauses 7.11, 7.12, 9.4 and 15.3.3, and paragraph 6.3 in Schedule 4;

 

      32.2.2   subject to clause 32.3, the Contractor has a change in its
Control; and/or

 

      32.2.3   any Regulatory Authority prohibits Client from receiving Services
(or services similar to the Services) and/or places limits or controls on Client
which are commercially unacceptable to Client and such prohibition, limit or
control arises from the Contractor’s breach of clause 15.1.

 

32.3 It is understood between the parties that the equity securities of the
Contractor may be the subject of a public offering during the term of the
Agreement and Work Contracts.

 

      32.3.1   It is agreed that in these circumstances Client may terminate the
Agreement, by 60 Business Days’ prior written
notice, if:

 

    32.3.1.1   when the initial public offering is made or at any time
thereafter, 30% or more of the equity securities of the Contractor become owned
or under the control of a single investor who is not an investor at the date of
this Agreement provided that this shall not apply to holdings of the equity
securities of the Contractor by underwriters as a consequence of the initial
public offering in their role as such, or holdings maintained by fund managers
on behalf of unconnected groups of individual investors;

 

64



--------------------------------------------------------------------------------

    32.3.1.2   within the first two years following the Effective Date, either
of the senior managers of the Contractor (being for the purposes of this
clause 32.3. Vikram Talwar and Rohit Kapoor) cease to be employed by the
business (save in the event of death or incapacitation of such senior managers).

 

      32.3.2   The Contractor agrees that it shall monitor shareholdings and
senior management and if any of the criteria in clauses 32.3.1.1 to 32.3.1.2 are
fulfilled, the Contractor shall notify Client immediately in writing as soon as
the Contractor becomes so aware.

 

      32.3.3   Client agrees to exercise or waive its right to terminate
pursuant to clause 32.3.1.1 within 30 Business Days following written notice
from the Contractor pursuant to this clause 32.3 that a person or entity has
obtained 30% or more of the equity securities of the Contractor.

 

      32.3.4   If the Contractor anticipates one of the events in
clause 32.3.1.1 to 32.3.1.2 occurring it may approach Client for consent to
engage in such transaction, not to be unreasonably withheld or delayed. In
deciding whether to consent and thereby waive its right to terminate pursuant to
clauses 32.3.1.1 and 32.3.1.2, Client shall act reasonably. For the avoidance of
doubt, Client may consider the nature of previous relationships with the entity,
or the positioning of that entity’s business in comparison with that of Client,
when assessing reasonableness.

 

32.4 Either of Client and the Contractor (the “Terminating Party”) may by
written notice served on the other of them (the “Defaulting Party”) terminate
this Agreement immediately, subject to clause 33.7, if:

 

      32.4.1   the Defaulting Party summons a meeting of its creditors, makes a
proposal for a voluntary arrangement, becomes subject to any voluntary
arrangement, is unable to pay its debts within the meaning of section 123
Insolvency Act 1986, has a receiver, manager, administrator or administrative
receiver appointed over any of its assets, undertakings or income, has passed a
resolution for its winding-up (save for the purpose of a voluntary
reconstruction or amalgamation), is subject to a bona fide petition presented to
any Court for its winding-up (save for the purpose of a voluntary reconstruction
or amalgamation), is subject to a bona fide petition presented to any Court for
its administration, has a provisional liquidator appointed, has a proposal made
for a scheme of arrangement under section 425 Companies Act 1985 representing a
compromise with its creditors or is the subject of a bona fide notice to strike
off the register at Companies House or is subject to an administration order;

 

65



--------------------------------------------------------------------------------

      32.4.2   the Defaulting Party has any distraint, execution or other
process levied or enforced on any of its property which is not contested or paid
out within 20 days of being levied or enforced;

 

      32.4.3   the equivalent of any of the above occurs to the Defaulting Party
under any jurisdiction to which that party is subject; or

 

      32.4.4   the Defaulting Party ceases to trade.

 

33. EFFECT OF TERMINATION

 

33.1 The termination of this Agreement, or of a Work Contract, howsoever arising
is without prejudice to the rights and remedies of any party accrued prior to
termination.

 

33.2 The clauses in this Agreement which expressly or impliedly have effect
after termination will continue to be enforceable notwithstanding termination.

 

33.3 Notwithstanding the service of notice to terminate this Agreement or a Work
Contract pursuant to clause 32 or any other express right of termination set out
in this Agreement, the Contractor shall continue to provide the Services in
strict accordance with the terms of this Agreement and relevant Work Contract
until the date of termination of this Agreement or Work Contract and thereafter
as required pursuant to clause 33.7.

 

33.4 Upon cessation of Services hereunder, each of Client and the Contractor
shall return to the other all property of the other in its possession including
Confidential Information and shall delete from its systems and/or destroy (as
applicable) any Confidential Information which would otherwise remain on the
Contractor’s Hardware. In addition, the Contractor shall comply with the
handover and confidential destruction requirements contained in paragraph 14 of
Schedule 18. This clause will not operate to the extent that such Confidential
Information is required as part of the party’s records for audit purposes, or
for regulatory or legislative purposes subject to that party complying on an
ongoing basis with the confidentiality obligation set out in clause 36.

 

33.5 The parties shall comply fully with the terms of the Exit Plan (both before
and after the date of termination of this Agreement or Work Contract (as
applicable)) to facilitate the handover of the Services (including any necessary
migration) to Client or to a third party contractor. The Contractor’s
obligations in the Exit Plan shall be performed at no cost to Client save to the
extent that costs and/or an incentive fee are expressed to be payable in the
Exit Plan.

 

66



--------------------------------------------------------------------------------

33.6 In addition to the provisions of clause 33.5, the Contractor shall provide
such assistance as Client may reasonably require beyond any actions specified in
the Exit Plan where this is necessary in order to ensure an effective handover
of responsibility for the provision of the Services to Client or its nominee.

 

33.7 In the event that this Agreement is terminated by Client pursuant to
clause 32, then notwithstanding such termination the Contractor shall continue
to provide the Services or Service Elements under this Agreement (whether
pursuant to one or more Work Contracts) for such period as Client may specify
being a period no greater than 12 months after the relevant date of termination
(such period being referred to as the “Continuation Period”) and Client shall
continue to pay the Charges and all sums due in respect of the relevant Services
to the Contractor during the relevant Continuation Period at the rates (as
varied from time to time in accordance with the terms of the Agreement) which
are or would be applicable under this Agreement as though this Agreement or Work
Contract(s) were continuing in full force and effect provided that the
Contractor shall have no liability (financial or otherwise) in relation to any
breach or non-performance of any of its obligations under this Agreement
(whether caused by its negligence or otherwise) which continues beyond the date
of termination of this Agreement or Work Contract into and during any
Continuation Period to the extent that such breach which was pre-existing at the
date of termination of this Agreement or Work Contract continues beyond the date
of termination of this Agreement or Work Contract.

 

33.8 The Contractor shall indemnify and keep indemnified Client from and against
all claims, liabilities, costs and expenses arising from or in connection with
any claim made by the employees, agents or contractors of the Contractor against
Client whether during or after the term of this Agreement.

 

33.9 Each clause in this clause 33 shall be applied for:

 

      33.9.1   both part termination of a Service Element or Service Elements,
in which case this clause 33 shall be applied solely in respect of such Service
Element or Service Elements;

 

      33.9.2   termination of the entire Agreement; or

 

67



--------------------------------------------------------------------------------

      33.9.3   termination of one or more Works Contract, in which case this
clause 33 shall be applied solely in respect of such terminated Work
Contract(s).

 

33.10

 

      33.10.1   In the event Client terminates this Agreement pursuant to clause
32.4 or Clause 35, the Client may at its option exercise the rights set out in
Schedule 14 and Client and the Contractor shall act in accordance with the terms
and principles set out in Schedule 14.

 

      33.10.2   The Contractor shall use all reasonable endeavours to arrange
its affairs in relation to the provision of the Services so as to ensure that
the rights of Client set out in Schedule 14 may be exercised fully and
effectively.

 

34.

 

***

 

68



--------------------------------------------------------------------------------

***

 

35. EMPLOYEES

Client Indemnity upon entry into the Agreement

 

35.1 The Client shall be liable for and shall indemnify the Contractor in
respect of all and any Emoluments and Employment Liabilities arising from or in
connection with:

 

      35.1.1   the transfer or purported transfer of employment to the
Contractor and/or its subcontractors of any person currently or previously
employed or engaged by the Client or its contractors (other than the Contractor)
(collectively referred to as the “Client Staff”) arising by operation of the
Transfer of Undertakings (Protection of Employment) Regulations 1981 (as
amended) and any equivalent or other laws, whether in the United Kingdom or
India (hereinafter known as “Employment Laws”); and/or

 

      35.1.2   any failure by the Client or its contractors to discharge in full
any obligation to inform or consult appropriate representatives or employees
about the transactions contemplated by this Agreement or its termination or any
other matter.

 

***

 

69



--------------------------------------------------------------------------------

36. CONFIDENTIALITY

 

36.1 In consideration of the Confidential Information being made available to a
party, such party undertakes that it will:

 

      36.1.1   use the Confidential Information solely as necessary for the
purposes of this Agreement and only disclose the Confidential Information to
those persons who are required in the course of their duties to receive and
consider same;

 

      36.1.2   treat and safeguard as private and confidential all of the
Confidential Information and not by any means whatsoever disclose or allow
access to the Confidential Information (or permit such disclosure or access) to
any person whatsoever without the prior written consent of the disclosing party,
and in strict accordance with the terms of such consent;

 

      36.1.3   not without the prior written consent of the disclosing party
copy by any means whatsoever any of the Confidential Information supplied or
disclosed to it otherwise than as shall be necessary to fulfil its obligations
under this Agreement;

 

      36.1.4   not make any commercial use of the Confidential Information or
any part thereof save as agreed in writing or to carry out its obligations under
this Agreement;

 

      36.1.5   procure that any of its advisers, agents, directors or employees
to whom disclosure of any Confidential Information is to be made agree prior to
such disclosure, to be bound by the obligations of this Agreement as if they
were a party hereto and the party receiving the Confidential Information will be
responsible for any breach of such obligations as they apply to such persons;
and

 

      36.1.6   not reveal to any person other than as permitted by
clause 36.1.5, or in accordance with clause 36.3, or make any public
announcement:

 

    36.1.6.1   of the fact that it has requested or received any Confidential
Information; or

 

    36.1.6.2   giving details of any terms or conditions of or other facts
relating to the Confidential Information, or to its status,

save as may be agreed between the parties in writing.

 

70



--------------------------------------------------------------------------------

36.2 The Contractor undertakes not to use the Confidential Information to
provide services to any company that is not Client, and acknowledges that Client
will not give consent to any such use either verbally or in writing. Any such
consent purported to be given by any employee or agent of Client will not be
valid.

 

36.3 In the event that Client or the Contractor as appropriate provides prior
written consent to allow the other of them to disclose Confidential Information
to a third party, the other of them will ensure that those third parties execute
a confidentiality agreement in the form of that contained in Schedule 1.

 

36.4 Within seven days of receipt of a written request from a party hereto, on
termination of a Work Contract or this Agreement (as appropriate) each other
party will, in relation to the Confidential Information held in connection with
the relevant terminated Work Contract, or all Confidential Information following
termination of this Agreement, return to the other parties all physical
Confidential Information that is in its possession or under its custody and
control and all copies thereof and will expunge any Confidential Information
from any computer, word processor or other device, and all analyses,
compilations, notes studies, memoranda or other documents prepared which contain
Confidential Information will be destroyed and each party will deliver to the
other parties a certificate signed by a director confirming compliance with the
requirements of this clause 36.4.

 

36.5 Subject as stated in this clause, the provisions of clause 36.1 to 36.3
will not restrict any disclosure required by or essential to comply with any law
or the requirements of any governmental or regulatory authority acting within
the scope of its powers, provided that:

 

      36.5.1   if possible, for requirements not falling within the scope of
clause 36.5.2 Client or the Contractor, as appropriate, is given not less than
five Business Days’ prior written notice of such disclosure by the other of them
that is affected, and the affected party in any event takes all necessary steps
at its expense to limit disclosure to the minimum required;

 

      36.5.2   for requirements arising in connection with an IPO or similar
listing relating to the Contractor or any of its Affiliates, Client shall be
given not less than five Business Days’ prior written notice of such disclosure
and shall fully consult with and take account of Client’s views as to the nature
and requirements for such disclosure so as to in any event take all necessary
steps at the Contractor’s expense to limit disclosure to the minimum required;
and

 

71



--------------------------------------------------------------------------------

      36.5.3   the Contractor shall, in any event, not make any disclosure
relating to the entering into of this Agreement and naming or identifying Client
or any Affiliate of Client, prior to Client making such disclosure to its
employees, such disclosure to be notified to the Contractor as soon as
practicable.

 

36.6 Each of Client and the Contractor will be fully responsible for
instituting, maintaining, implementing and enforcing all security or other
measures to comply with its obligations under this clause 36.

 

36.7 Client makes no representation, express or implied, or gives any warranty
with respect to the accuracy or completeness of Confidential Information
supplied by Client or any oral communication in connection therewith. However,
where the Contractor specifically advises Client in writing that it, acting
reasonably, will be relying on the content of specific Confidential Information
in the provision of the Services and Client acting reasonably confirms its
agreement to this then the Contractor shall not be liable for any failure on its
part to provide the Services in accordance with this Agreement to the extent
that such failure is directly caused by errors or inaccuracy in such
Confidential Information.

 

36.8 All Confidential Information supplied or disclosed by a party will remain
the property of such party.

 

36.9 Without prejudice to any other rights or remedies under this Agreement, the
parties acknowledge and agree that damages would not be an adequate remedy for
any breach of the provisions of this clause 36, and an affected party will be
entitled without proof of special damage to the remedies of injunction, specific
performance and other equitable relief for any threatened or actual breach of
any such provision by any other party.

 

36.10   The Contractor acknowledges that Client may be subject to the FOIA both
at the Effective Date and to a greater or lesser degree at a later date. The
Contractor will act in accordance with the FOIA (and any other applicable codes
of practice or guidance notified to the Contractor from time to time relating to
the supply of information) to the extent that they apply to the Contractor’s
performance under this Agreement.

 

36.11   The Contractor agrees that without prejudice to the generality of this
clause 36, the Contractor provisions of this clause 36 are subject to the
respective obligations and commitments of Client under the FOIA and where Client
is managing a request thereunder, the Contractor shall co-operate with Client
making the request and shall respond within five Business Days of any request by
it for assistance in determining how to respond to a request for disclosure.

 

72



--------------------------------------------------------------------------------

36.12   The Contractor shall and shall procure that its sub-contractors shall:

 

      36.12.1   transfer any request for information, as defined under section 8
of the FOIA or the Environmental Information Regulations 2004, to Client as soon
as practicable after receipt and in any event within five Business Days of
receiving a request for information (and Client shall provide such explanations
as the Contractor shall require to allow the Contractor to understand what
information it needs to supply);

 

      36.12.2   provide Client with a copy of all information in its possession
or power in the form that Client requires within five Business Days (or such
other period as Client may specify) of Client requesting that Information; and

 

      36.12.3   provide all necessary assistance as reasonably requested by
Client to enable Client to respond to a request for information within the time
for compliance set out in section 10 of the FOIA or the Environmental
Information Regulations 2004.

 

36.13   The restrictions upon Confidential Information contained in this
clause 36 will continue to apply after the termination of this Agreement without
limit in time until the relevant Confidential Information is no longer
confidential (other than as a result of a breach by any party of their
obligations under this Agreement).

 

36.14   Each of the parties warrant that it has not made or published any
statement relating to, or disclosed any Confidential Information prior to the
date of this Agreement which would constitute a breach of the duty of
confidentiality under this Work Contract if it had occurred after the date of
this Agreement.

 

36.15   During the final six months of the term of a Work Contract and/or the
Agreement including during the period of any extension, or following a notice of
termination of this Agreement or a Work Contract as appropriate being issued by
either of Client or Contractor, Client may reveal Confidential Information to
any third party to whom it is considering transferring the Service, provided
that Client shall procure that any such third party first agrees in writing to
comply with confidentiality obligations in terms equivalent to those contained
in this clause 36 for the benefit of the Contractor.

 

73



--------------------------------------------------------------------------------

37. ANNOUNCEMENTS/PUBLICITY

Save as otherwise set out in this Agreement, no announcement, circular,
advertisement or other publicity in connection with this Agreement, its subject
matter, the fact that the parties are parties to it or any ancillary matter,
including relating to a Work Contract, will be made or issued by or on behalf of
Client or the Contractor (save, subject to what is set out in clause 36.5, as
required by law) without the prior written consent of the Authorised
Representative of the other of them (such consent not to be unreasonably
withheld or delayed).

 

38. ENTIRE AGREEMENT

 

38.1 This Agreement and the Data Protection Agreement and all Work Contracts
made under this Agreement contain all terms which the parties have agreed in
relation to the subject matter of this Agreement, and supersede any prior
written or oral agreements, representations or understandings between the
parties in relation to such subject matter.

 

38.2 The parties acknowledge that this Agreement, the Data Protection Agreement
and all Work Contracts made under this Agreement have not been entered into
wholly or partly in reliance on, nor has any party been given any warranty,
statement, promise or representation made by or on their behalf and other than
as expressly set out in this Agreement, the Data Protection Agreement and all
Work Contracts made under this Agreement. To the extent that any such
warranties, statements, promises or representations have been given, the
recipient party unconditionally and irrevocably waives any claims, rights or
remedies which it might otherwise have in relation to them.

 

38.3 Nothing in this clause 38 will exclude nor limit any liability which a
party would otherwise have to another of the parties in respect of any
statements made fraudulently.

 

39. NOTICES

Services of Contractual Notices

 

39.1 Any notice, demand or communication in connection with this Agreement will
be in writing and may be delivered by hand, Special Delivery post or facsimile
(but not by email), addressed to the recipient at its registered office or its
address or facsimile number as the case may be stated in clause 39.4 below and
will be marked for the attention of the individual(s) stated in clause 39.4 (or
such other address or facsimile number or person which the recipient has
notified in writing to the sender in accordance with this clause 39, to be
received by the sender not less than seven Business Days before the notice is
despatched).

 

74



--------------------------------------------------------------------------------

39.2 The notice, demand or communication will be deemed to have been duly
served:

 

      39.2.1   if delivered by hand, at the time of delivery;

 

      39.2.2   if delivered by Special Delivery post, 48 hours after being
posted or in the case of Airmail, ten Business Days after being posted;

 

      39.2.3   if delivered by facsimile, at the time of transmission, provided
that a confirming copy is sent by Special Delivery or Airmail post to the other
party within 24 hours after transmission;

provided that, where in the case of delivery by hand or transmission by
facsimile, such delivery or transmission occurs either after 4.00 pm on a
Business Day, or on a day other than a Business Day, service will be deemed to
occur at 9.00 am on the next following Business Day (such times being local time
at the address of the recipient).

 

39.3 Service by facsimile is a valid means of service only where service of the
original notice, demand or communication is not required.

 

39.4 The addresses and facsimile numbers for the parties are as follows:

 

Client    Contractor FAO The Company Secretary    FAO The President Centrica plc
   EXL US

Millstream, Maidenhead Road,

Windsor, Berkshire, SL4 5GD

  

350 Park Avenue, 10th Floor,

New York, NY 10022, USA

Facsimile: +44 1753 494602    Facsimile: (+1) 212-277-7111

 

39.5 For the avoidance of doubt the service of any notice in accordance with the
above provisions on EXL US addressed to 350 Park Avenue, 10th Floor, New York,
NY 10022, USA shall constitute effective service of such nature on the
Contractor.

 

75



--------------------------------------------------------------------------------

Service of Court Documents

 

39.6 For the avoidance of doubt, where proceedings have been issued in the
Courts of England and Wales, the provisions of the Civil Procedure Rules must be
complied with in respect of the service of documents in connection with those
proceedings.

 

39.7 EXL US and EXL India irrevocably agrees that any claim form, order,
judgment or other process (“Service Document”) may be sufficiently and
effectively served on both EXL US and EXL India in connection with any
proceedings in England and Wales arising out of or in any way connected after
this Agreement (“proceedings”) by service on the United Kingdom service agent at
ExlService (UK) Limited, Russell Bedford House, City Forum, 250 City Road,
London EC1V 2QQ (the “agent” for service).

 

39.8 If the agent referred to in clause 39.7 (or any replacement agent notified
by EXL US and EXL India to Client in writing from time to time) ceases for any
reason to act as such, EXL US and EXL India will forthwith appoint a replacement
agent having an address for service in England or Wales and immediately notify
Client of this change in writing.

 

40. WAIVER

 

40.1 The failure or delay by any party to this Agreement in exercising any
right, power or remedy of that party under this Agreement will not in any
circumstances impair such right, power or remedy nor operate as a waiver of it.

 

40.2 Subject as expressly provided in this Agreement the rights, powers and
remedies provided in this Agreement are exclusive of any rights, powers and
remedies provided by law.

 

40.3 Any waiver of a breach of, or default under, any of the terms of this
Agreement will not be deemed a waiver of any subsequent breach or default and
will in no way affect the other terms of this Agreement.

 

41. INVALIDITY AND SEVERABILITY

If at any time any clause or part of this Agreement or any Work Contract is
found by any court, tribunal or administrative body of competent jurisdiction to
be wholly or partly illegal, invalid or unenforceable in any respect under the
law of England and Wales or India:

 

41.1 that will not affect any other provisions of this Agreement or Work
Contract which will remain in full force and effect except where it deprives one
of the parties of a substantial part of the benefit intended to be derived by it
from this Agreement or Work Contract without providing any corresponding
benefit;

 

76



--------------------------------------------------------------------------------

41.2 the parties will in good faith amend and, if necessary, novate this
Agreement or Work Contract to reflect as nearly as possible the spirit and
intention behind that illegal, invalid or unenforceable provision so that the
amended clause complies with the laws of that jurisdiction; and

 

41.3 if the parties cannot agree upon the terms of any amendment or novation
within six months of the date upon which a clause was determined to be wholly or
partly illegal, invalid or unenforceable, then the parties agree to submit the
terms of the amendment or novation to a mediator at the Centre for Effective
Dispute Resolution for determination. The parties agree that the mediator’s
decision in this respect will be final and binding.

 

42. ASSIGNABILITY

 

42.1 The Contractor may not assign, delegate, transfer or otherwise dispose of
any of its rights or responsibilities under this Agreement without the prior
written consent of Client, such consent not to be unreasonably withheld or
delayed.

 

42.2 Subject to clause 42.4, Client may without consent assign, delegate or
transfer its rights or responsibilities under this Agreement to any member of
the Client Group company from time to time provided that there is no change to
the jurisdiction to which the Client must provide the Services and no change to
the nature of Services being provided by the Contractor. Client will serve a
written notice upon the Contractor prior to exercising its right pursuant to
this clause 42.2.

 

42.3 Subject to clause 42.4, in the event that clause 42.2 does not apply,
Client may assign, delegate, transfer or otherwise dispose of its rights or
responsibilities under this Agreement to any company from time to time provided
that such company’s most recently published balance sheets and a current credit
rating (procured from Standard & Poors or an equivalent reputable international
credit reference agency acceptable to both Client and the Contractor)
collectively indicate to the reasonable satisfaction of Client and the
Contractor that such company is sufficiently creditworthy to carry out the
obligations of Client under this Agreement. Client will serve a written notice
seeking consent from the Contractor prior to exercising its right pursuant to
this clause 42.3, such consent not to be unreasonably withheld or delayed.

 

77



--------------------------------------------------------------------------------

42.4 Client may not assign or transfer its rights or responsibilities under this
Agreement to any of the ten largest UK-based entities whose sole or primary
activities are the carrying on of the business of the provision of life
insurance services or the ten largest UK-based entities whose sole or primary
activities are the carrying on of the business of the provision general
insurance services.

 

43. GROUP BENEFIT

 

43.1 Companies which are a member of the Client Group have the right to enforce
any terms of this Agreement which confer a benefit upon them in accordance with
the Contracts (Rights of Third Parties) Act 1999.

 

43.2 The parties reserve the right to rescind or vary this Agreement or waive,
modify or vary any term of it without the consent of any Client Group companies
(save for Client).

 

44. SUBCONTRACTING

 

44.1 The Contractor shall not be entitled to appoint a contractor or an agent
for the provision of any part of the Services without the prior written consent
of Client and, if Client grants such consent, the agent or contractor so
appointed will be a “Permitted Contractor”.

 

44.2 In the event that the Contractor appoints a Permitted Contractor the
Contractor shall, as between Client and the Contractor, be liable for the acts
or omissions of the Permitted Contractor as if they were the Contractor’s own
acts or omissions including compliance with the KPIs.

 

44.3 Each Permitted Contractor must enter into a confidentiality agreement with
the Contractor for the benefit of Client, strictly in the form set out in
Schedule 1. Until such a confidentiality agreement is signed the Permitted
Contractor shall not commence its services for the Contractor and shall not be
granted any access to any Confidential Information.

 

45. NO PARTNERSHIP

 

45.1 Nothing contained in this Agreement, and no action taken by the parties
pursuant to this Agreement, will be deemed to constitute a relationship between
the parties of partnership, joint venture, principal and agent or employer and
employee. Neither of Client or the Contractor has, nor may it represent that it
has, any authority to act or make any commitments on the other’s behalf, other
than as expressly stated in this Agreement or as required for the purposes of
providing the Services pursuant to this Agreement.

 

78



--------------------------------------------------------------------------------

46. AMENDMENT

 

46.1 No amendment to the Agreement will be effective unless it is agreed in
writing and signed by a duly Authorised Representative of each of Client and the
Contractor (who is in each case an individual of escalation stage 2 or higher in
clause 31.3.)

 

47. LAW AND JURISDICTION

 

47.1 The formation, existence, construction, performance, validity and all
aspects whatsoever of this Agreement or of any term of this Agreement or of any
Work Contract entered into pursuant to this Agreement will be governed by
English law.

 

47.2 Subject to clause 31.4, the courts of England will have exclusive
jurisdiction to settle any disputes which may arise out of or in connection with
this Agreement. The parties irrevocably agree to submit to that jurisdiction.

 

48. COUNTERPARTS

This Agreement may be entered into by the execution by the parties of this
document, or by the execution by the parties of two or more identical copies of
this document including by facsimile (in this latter case, each copy will be
deemed to be a counterpart, and all such documents taken together will be deemed
to form one contract).

 

49. NON-SOLICITATION

Save where agreed pursuant to an Exit Plan or where expressly permitted pursuant
to clause 33.10 and Schedule 14, Client agrees that it shall not during the term
of this Agreement solicit for the purposes of employment members of staff of the
Contractor engaged in the performance of the Services. For the avoidance of
doubt this shall not preclude Client offering employment to any person
approaching Client in response to a published advertisement (not specifically
directed at Staff) with no inducement or solicitation on the part of Client.

AS WITNESS the hands of the duly authorised representatives of the parties on
the date stated at the beginning of this Agreement.

 

79



--------------------------------------------------------------------------------

SIGNED by Mark Clare    ) duly authorised to sign for and on behalf of    )
CENTRICA plc    ) in the presence of:    ) SIGNED by Rohit Kapoor    ) duly
authorised to sign for and on behalf of    ) EXLSERVICE HOLDINGS, INC.    ) in
the presence of:    ) SIGNED by Vikram Talwar    ) duly authorised to sign for
and on behalf of    ) exl Service.com (India) Private Limited    ) in the
presence of:    )

 

80